EXHIBIT 10.77

 

DEFINITIVE AGREEMENT

 

by and among

 

PROPERTIES OF MERIT INC.

 

[THE CONTROLLING STOCKHOLDERS OF PROPERTIES OF MERIT INC.]

 

AND

 

ELITE DATA SERVICES INC.

 

[THE CONTROLLING STOCKHOLDERS OF ELITE DATA SERVICES INC.]

 

dated as of May 20, 2016

 

 1

 

 

DEFINITIVE AGREEMENT

 

THIS DEFINITIVE AGREEMENT, dated as of May 20, 2016 (this "Agreement") by and
among PROPERTIES OF MERIT INC., a Nevada corporation ("POM"), and the entities
and/or individuals listed on Schedule 1.1 attached hereto (collectively, the
"POM Controlling Shareholder"), and ELITE DATA SERVICES INC., a Florida
corporation publicly-traded on the US Over-the-Counter (OTC) Market ("DEAC"),
and the entity listed on Schedule 1.1 (together, the "DEAC Controlling
Shareholders") (each a "Party" and, collectively referred to as the "Parties").

 

RECITALS

 

WHEREAS, the POM Controlling Shareholders own in the aggregate a majority of the
issued and outstanding shares of POM as set forth in Schedule 1.3, such shares
being hereinafter referred to as (the "POM Shares");

 

WHEREAS, POM owns one hundred (100%) percent of the mineral and production
rights ("POM Rights"), as set forth in Section 3.3 herein below;

 

WHEREAS, the DEAC Controlling Shareholders own a majority of the issued and
outstanding voting shares of DEAC as set forth in Schedule 1.3, such shares
being hereinafter referred to as (the "DEAC Shares");

 

WHEREAS, POM and the POM Controlling Shareholders, and DEAC and the DEAC
Controlling Shareholders collectively believe it is in their respective best
interests to have DEAC acquire POM as a subsidiary of DEAC in the form of a
business combination (the "Acquisition"), and do hereby mutually agree to
consummate a share exchange transaction contemplated herein, in the form and
structure set forth in Article I herein below;

 

NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto agree as follows:

 

AGREEMENT

 

This Agreement shall confirm the mutual understandings by and between the
Parties hereto with respect to the transactions to be completed as herein below.
None of the Parties shall be bound by any oral or written statements nor any
correspondence during the course of negotiations between the Parties, not
otherwise specified or stipulated in this Agreement. This Agreement, when
executed, shall supersede any and all of the terms and conditions set forth in
the previously Letter of Intent executed on or about March 10, 2016. This
Agreement shall be in full force and effect from the date of execution with
respect to all represented terms and conditions, subject to certain corporate
actions and/or documents which may require additional time to complete and/or
execute, all of which shall be completed by a mutually agreed upon closing date
as defined herein.

 

ARTICLE I

 

ACQUISITION OF POM; SHARE EXCHANGE

 

Section 1.1 Acquisition of POM. Upon the terms and subject to the conditions set
forth in this Agreement, DEAC shall acquire, from POM, a certain percentage of
the ownership interest in POM, in a series of closings in the form of one or
more share exchanges, upon the closing of all of which POM shall become a wholly
owned subsidiary of DEAC, after the final closing has occurred, as described and
set forth in Schedule 1.1 hereto.

 

 2

 

 

Section 1.2 Agreement to Exchange POM Shares for New DEAC Shares. Pursuant to
Section 1.1 hereinabove, (i) POM shall assign, transfer, convey and deliver the
POM Shares to the Escrow Agent (as hereinafter defined); and in consideration
and exchange therefor, DEAC shall; (ii) issue and deliver the number of shares
of Series B Convertible Preferred Stock (the "New DEAC Shares") to POM, in such
amounts as described and set forth in Schedule 1.1 hereto (collectively referred
to as the "Share Exchange").

 

Section 1.3 Capitalization at the Closing. On the initial Closing Date (as
defined below), immediately before the consummation of the Share Exchange, DEAC
shall have authorized capital stock of 500,000,000 shares of Common Stock,
$.0001 par value per share, of which approximately 130,103,298 shares of Common
Stock shall be issued and outstanding, and a total of 250,000,000 shares of
Preferred Stock, $.0001 par value per share, of which not more than 2,000,000
shares of Preferred Stock shall be issued and outstanding (the "DEAC
Capitalization").

 

Section 1.4 Initial Closing and Subsequent Closings; Actions at such Closings.

 

(a) The initial closing of the Share Exchange (the "Closing") shall take place
at 5:00 p.m. E.S.T. on or before May 27, 2016 or other mutually agreed to time
(the "Closing Date"), at the offices of DEAC with Antony M. Santos, Esq., acting
as the Escrow Agent for this transaction ("Escrow Agent"), pursuant to the the
terms of the Escrow Agreement defined herein below, with subsequent closings
(also referred to herein as a "Closing") at such other Closing Date, as
described and set forth in Schedule 1.1 hereto. Each Closing shall include a
separate Closing Certificate (the "Closing Certificate") from both DEAC and POM
evidencing compliance with the conditions of Closing pursuant to Article V and
VI and the requirements for a closing as set forth in Schedule 1.1, 1.2, 1.3 and
1.4, attached hereto;

 

(b) At the Closing and each other subsequent Closing as set forth in Schedule
1.1 hereto: (i) POM shall deliver to the Escrow Agent the share certificates
representing the POM Shares to be allotted in the amounts as described in
Schedule 1.2 hereto, accompanied by appropriate voting powers and a share
transfer instrument duly executed in blank; (ii) in full consideration and
exchange for the POM Shares, DEAC shall issue and deliver to the Escrow Agent
two or more stock certificates representing the New DEAC Shares to be allotted
in the amounts as described in Schedule 1.2 hereto (each referred to as
"Escrowed Shares" and collectively referred to as the "Escrowed Shares"), to be
further distributed in accordance with the Escrow Agreement (the "Escrow
Agreement" which shall mean the Escrow Agreement entered into by and among POM,
POM Controlling Shareholders, DEAC, and DEAC Controlling Shareholder, and the
Escrow Agent with respect to the Escrowed Shares, in the form attached hereto as
Exhibit A with only such changes as shall be in form and substance satisfactory
to the parties, acting reasonably).

 



 3

 



  

ARTICLE II 

 

REPRESENTATIONS AND WARRANTIES OF DEAC AND THE DEAC CONTROLLING SHAREHOLDER

 

Each of DEAC and the DEAC Controlling Shareholder (where specifically included)
hereby, severally and not jointly, represents, warrants and agrees that all of
the statements in the following subsections of this Section 2 are true and
complete as of the date hereof, and will, except as contemplated by this
Agreement, be true and complete as of the Closing Date as if first made on such
date:

 

Section 2.1 Disclosure Schedules.

 

The disclosure schedules attached hereto as Schedule 2.1 through 2.22, if
applicable (the "DEAC Disclosure Schedules") are divided into sections that
correspond to the sections of this Section 2. The DEAC Disclosure Schedules
comprise of lists of all exceptions to the truth and accuracy in all material
respects of, and of all disclosures or descriptions required by, the
representations and warranties set forth in the remaining sections of this
Section 2. For purposes of this Section 2, any statement, facts,
representations, or admissions contained in the public filings made by DEAC with
the United States Securities and Exchange Commission at least five (5) business
days prior to the date of this Agreement ("Public Reports"), are deemed to be
included in the DEAC Disclosure Schedules and all such information is deemed to
be fully disclosed to POM and the POM Controlling Shareholders, except for (A)
any information set forth in any "risk factor" or "forward-looking statements"
section contained in such Public Reports, (B) any other forward-looking
statements contained in such Public Reports that are of a speculative nature as
to future developments. For purposes of this Agreement, "to the best of our
knowledge" or similar phrase(s) shall mean that such person shall have current
actual knowledge of a condition or event, or have received notice that would
give rise to current actual knowledge of such condition or event.

 

Section 2.2 Corporate Organization.

 

(a) DEAC is a corporation duly organized, validly existing and in good standing
under the laws of the State of Florida, and has all requisite corporate power
and authority to own its properties and assets and to conduct its business as
now conducted and currently proposed to be conducted and is duly qualified to do
business and is in good standing in each jurisdiction in which the nature of the
business conducted by DEAC or the ownership or leasing of its properties makes
such qualification and being in good standing necessary, except where the
failure to be so qualified and in good standing does not have and would not
reasonably be expected to have, individually or in the aggregate a material
adverse effect on the business, operations, properties, assets, condition or
results of operation of DEAC; and

 

(b) Each of the DEAC's Subsidiaries is a corporation, limited liability company
or other legal entity duly organized, validly existing and (where such term is
of legal significance) duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization, and has all requisite
corporate power and authority to own its properties and assets and to conduct
its business as now conducted and currently proposed to be conducted and is duly
qualified to do business and is in good standing in each jurisdiction in which
the nature of the business conducted by such Subsidiary or the ownership or
leasing of its properties makes such qualification and being in good standing
necessary, except where the failure to be so qualified and in good standing does
not have and would not reasonably be expected to have, individually or in the
aggregate a material adverse effect on the business, operations, properties,
assets, condition or results of operation of such Subsidiary.

 

(c) Copies of the Articles of Incorporation and bylaws of DEAC with all
amendments thereto to the date hereof (the "DEAC Charter Documents"), have been
furnished to POM, and such copies are accurate and complete as of the date
hereof. The minute books of DEAC are current as required by law, contain the
minutes of all meetings of the Board of Directors and stockholders of DEAC from
its date of incorporation to the date of this Agreement, and adequately reflect
all material actions taken by the Board of Directors and stockholders of DEAC.
DEAC is not in violation of any of the provisions of the DEAC Charter
Documents. 

 



 4

 



  

Section 2.3 Capitalization of DEAC. On the initial Closing Date, immediately
before the consummation of the Share Exchange, the entire authorized capital
stock of DEAC consisted of 500,000,000 shares of Common Stock, at par value of
$0.0001, of which approximately 130,103,298 shares of Common Stock are issued
and outstanding and 500,000,000 shares of Preferred Stock, at par value of
$0.0001, of which 3,000,000 shares of Preferred Stock are issued and
outstanding, of which the ownership rights are stated in Schedule 1.1 which
constitutes all of the DEAC Shares, commitments and conversion rights for equity
of DEAC which will be issued and outstanding. Each such share is duly
authorized, validly issued, fully paid and non-assessable and was not issued in
violation of any pre-emptive rights. The DEAC Shares are the sole outstanding
shares of capital stock of DEAC and there are no outstanding options, warrants,
agreements, commitments, conversion rights, preemptive rights or other rights to
subscribe for, purchase or otherwise acquire any shares of capital stock or any
un-issued or treasury shares of capital stock of DEAC. In addition, there are no
outstanding contractual obligations of DEAC (i) to repurchase, redeem or
otherwise acquire any shares of capital stock of DEAC or (ii) to make any
investment in any other person or entity.

 

Section 2.4 Subsidiaries and Equity Investments. DEAC does not directly or
indirectly own any capital stock or other securities of, or any beneficial
ownership interest in, or hold any equity or similar interest, or have any
investment in any corporation, limited liability company, partnership, limited
partnership, joint venture or other company, person or other entity, including
without limitation any Subsidiary of DEAC except for the Subsidiaries set forth
in Schedule 2.4, attached hereto. Each of the Subsidiaries of DEAC is
wholly-owned by the DEAC, directly or indirectly, free and clear of any liens.
For purposes of this Agreement, a "Subsidiary" of a company means any entity in
which, at the date of this Agreement, such company or any of its subsidiaries
directly or indirectly owns any of the capital stock, equity or similar
interests or voting power.

 

Section 2.5 Authorization and Validity of Agreements. Each of DEAC and the DEAC
Controlling Shareholder has all corporate power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereby. The execution and delivery of this
Agreement by DEAC and the DEAC Controlling Shareholder, and the consummation by
DEAC and by the DEAC Controlling Shareholder of the transactions contemplated
hereby, have been duly authorized by all necessary corporate actions of DEAC and
the DEAC Controlling Shareholder, and no other corporate proceedings on the part
of DEAC or other actions on part of the DEAC Controlling Shareholder are
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby. The board of directors of DEAC has unanimously adopted
resolutions: (a) approving and declaring advisable the Share Exchange, this
Agreement and the transactions contemplated by this Agreement; (b) declaring
that it is in the best interests of the stockholders of DEAC that DEAC enters
into this Agreement and consummates the Share Exchange upon the terms and
subject to the conditions set forth in this Agreement; (c) directing that
adoption of this Agreement be submitted to a vote at a meeting of the
stockholders of DEAC; (d) recommending to the stockholders of DEAC that they
adopt this Agreement (the "DEAC Board Recommendation"); and (e) to include the
DEAC Board Recommendation in the DEAC Proxy Statement, if required. This
Agreement constitutes the valid and legally binding obligation of DEAC, and is
enforceable in accordance with its terms. DEAC does not need to give any notice
to, make any filings with, or obtain any authorization, consent or approval of
any government or governmental agency or other person in order for it to
consummate the transactions contemplated by this Agreement, other than filings
that may be required or permitted under states securities laws, the Securities
Act of 1933, as amended (the "Securities Act") and/or the Securities Exchange
Act of 1934, as amended (the "Exchange Act") resulting from the issuance of the
New DEAC Shares.

 

Section 2.6 No Conflict or Violation. Neither the execution and delivery of this
Agreement by DEAC and/or the DEAC Controlling Shareholder, nor the consummation
by DEAC and/or the DEAC Controlling Shareholder of the transactions contemplated
hereby will: (i) contravene or conflict with, or result in any violation or
breach of any provision of the DEAC Charter Documents; (ii) contravene or
conflict with, or result in any violation or breach of any constitution,
statute, regulation, rule, injunction, judgment, order, decree, ruling, charge
or other restriction of any government, governmental agency, court,
administrative panel or other tribunal to which DEAC and/or the DEAC Controlling
Shareholder are subject, (ii) conflict with, result in a breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify or cancel, or require any notice under any
agreement, contract, lease, license, instrument or other arrangement to which
DEAC and/or the DEAC Controlling Shareholder is a party or by which it is bound,
or to which any of its assets is subject; or (iii) result in or require the
creation or imposition of any encumbrance of any nature upon or with respect to
any of DEAC's or any of the DEAC Controlling Shareholder's assets, including
without limitation the New DEAC Shares and/or the DEAC Shares.

  



 5

 



 

Section 2.7 Material Agreements. Except as set forth on Schedule 2.7 attached
hereto, DEAC is not a party to or bound by any contracts, including, but not
limited to, any:

 

(a) employment, advisory or consulting contract;

 

(b) plan providing for employee benefits of any nature;

 

(c) lease with respect to any property or equipment;

 

(d) contract, agreement, understanding or commitment for any future expenditure
in excess of $10,000 in the aggregate;

 

(e) contract or commitment pursuant to which it has assumed, guaranteed,
endorsed, or otherwise become liable for any obligation of any other person,
entity or organization; or

 

(f) agreement with any person relating to the dividend, purchase or sale of
securities, that has not been settled by the delivery or payment of securities
when due, and which remains unsettled upon the date of this Agreement.

 

Section 2.8 Litigation. To the knowledge of DEAC, there is no action, suit,
proceeding or investigation ("Action") pending or currently threatened against
DEAC or any of its Subsidiaries or any of their respective affiliates before any
court or by or before any governmental body or any arbitration board or
tribunal, nor is there any judgment, decree, injunction or order of any court,
governmental department, commission, agency, instrumentality or arbitrator.
Neither DEAC nor any of its Subsidiaries or any of their respective affiliates
is a party or subject to the provisions of any order, writ, injunction, judgment
or decree of any court or government agency or instrumentality. There is no
Action by DEAC or any of its Subsidiaries or any of their respective affiliates
relating to DEAC currently pending or which DEAC or any of its Subsidiaries or
any of their respective affiliates intends to initiate.

 

Section 2.9 Compliance with Laws; Permits. To the knowledge of DEAC, DEAC, each
of its Subsidiaries and each of their respective affiliates has been and is in
compliance with, and has not received any notice of any violation of any,
applicable law, ordinance, regulation or rule of any kind whatsoever, including
without limitation the Securities Act, the Exchange Act, the applicable rules
and regulations of the SEC, or the applicable securities laws and rules and
regulations of any state. DEAC is not an "investment company" as such term is
defined by the Investment Company Act of 1940, as amended. Each of DEAC and its
Subsidiaries possess from the appropriate Governmental Authority all licenses,
permits, authorizations, approvals, franchises and rights that are necessary for
POM to engage in its business as currently conducted and to permit DEAC and each
of its Subsidiaries to own and use its properties and assets in the manner in
which it currently owns and uses such properties and assets (collectively, "DEAC
Permits"). DEAC has not received notice from any Governmental Authority or other
Person that it is lacking any license, permit, authorization, approval,
franchise or right necessary for DEAC to engage in its business as currently
conducted and to permit DEAC to own and use its properties and assets in the
manner in which it currently owns and uses such properties and assets. Except as
would not have a Material Adverse Effect, DEAC Permits are valid and in full
force and effect. Except as would not have a Material Adverse Effect, no event
has occurred or to the knowledge of DEAC circumstance exists that may (with or
without notice or lapse of time): (a) constitute or result, directly or
indirectly, in a violation of or a failure to comply with any DEAC Permit; or
(b) result, directly or indirectly, in the revocation, withdrawal, suspension,
cancellation or termination of, or any modification to, any DEAC Permit. DEAC
has not received notice from any Governmental Authority or any other Person
regarding: (a) any actual, alleged, possible or potential contravention of any
DEAC Permit; or (b) any actual, proposed, possible or potential revocation,
withdrawal, suspension, cancellation, termination of, or modification to, any
DEAC Permit. All applications required to have been filed for the renewal of
such POM DEAC have been duly filed on a timely basis with the appropriate
Persons, and all other filings required to have been made with respect to such
DEAC Permits have been duly made on a timely basis with the appropriate Persons.
All DEAC Permits are renewable by their terms or in the ordinary course of
business without the need to comply with any special qualification procedures or
to pay any amounts other than routine fees or similar charges, all of which
have, to the extent due, been duly paid. 

 



 6

 



 

Section 2.10 Financial Statements; SEC Filings.

 

(a) To the knowledge of DEAC, DEAC's financial statements contained in its
periodic reports filed with the Securities and Exchange Commission ( "SEC" and
the "Financial Statements") (a) complied as to form in all material respects
with the published rules and regulations of the SEC in effect at the time of
filing; (b) have been prepared in accordance with generally accepted accounting
principles applicable in the United States of America ("U.S. GAAP") applied on a
consistent basis throughout the periods indicated and with each other, except
that those of the Financial Statements that are not audited do not contain all
footnotes required by U.S. GAAP. The Financial Statements fairly present the
financial condition and operating results of DEAC as of the dates, and for the
periods, indicated therein, subject to normal year-end audit adjustments. Except
as set forth in the Financial Statements or as disclosed in Schedule 2.10, DEAC
has no liabilities (accrued, absolute contingent or otherwise). DEAC is not a
guarantor or indemnitor of any indebtedness of any other person, firm or
corporation. DEAC maintains and will continue to maintain until the Closing a
standard system of accounting established and administered in accordance with
U.S. GAAP.

 

(b) DEAC has timely filed all filings with the SEC that it has been required to
make under the Securities Act and the Exchange Act (the "Public Reports"). Each
of the Public Reports has complied in all material respects with the applicable
provisions of the Securities Act, the Exchange Act, and the Sarbanes-Oxley Act
of 2002 (the "Sarbanes-Oxley Act") and/or regulations promulgated thereunder.
None of the Public Reports, as of their respective dates, contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements made therein not misleading. Each of the principal executive
officers of DEAC and the principal financial officer of DEAC (or each former
principal executive officer of the DEAC and each former principal financial
officer of DEAC, as applicable) has made all certifications required by Rule
13a-14 or 15d-14 under the Exchange Act and Sections 302 and 906 of the
Sarbanes-Oxley Act with respect to the DEAC Public Reports. There is no event,
fact or circumstance that would cause any certification signed by any officer of
DEAC in connection with any Public Report pursuant to the Sarbanes/Oxley Act to
be untrue, inaccurate or incorrect in any respect. Neither DEAC nor any of its
Subsidiaries has outstanding, or has arranged any outstanding, "extensions of
credit" to directors or executive officers in violation of Section 402 of the
Sarbanes-Oxley Act. As of the date hereof, DEAC has no reason to believe that
its outside auditors and its principal executive officer and principal financial
officer will not be able to give, the certificates and attestations required
pursuant to the Sarbanes-Oxley Act when next due. There is no revocation order,
suspension order, injunction or other proceeding or law affecting the trading of
its Common Stock, except for such limitations imposed by FINRA and/or the SEC
due to the Company being delinquent as a reporting company. All of the issued
and outstanding shares of capital stock have been issued in compliance with the
Securities Act and applicable state securities laws.

 

(c) Since the date of the filing of its annual report on Form 10-K for the year
ended December 31, 2014, except as (i) specifically disclosed to POM or in the
Public Reports; and (ii) as set forth on Schedule 2.10: (A) there has been no
event, occurrence or development that has resulted in or could result in a
Material Adverse Effect (for purposes of this Section 2.10, a "Material Adverse
Effect" means any event, occurrence, fact, condition, change, development,
circumstance or effect (i) that is materially adverse to the business, assets,
properties, liabilities, condition (financial or otherwise), operating results
or prospects of DEAC and its Subsidiaries), or (ii) would prevent DEAC from
consummating the transactions contemplated by this Agreement; (B) DEAC has not
incurred any liabilities, contingent or otherwise, other than professional fees,
which are not accurately disclosed in the Public Reports; (C) DEAC has not
declared or made any dividend or distribution of cash or property to its
shareholders, purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock, or issued any equity securities; and (D) DEAC
has not made any loan, advance or capital contribution to or investment in any
person or entity, except as disclosed in the Public Reports.

 

(d) No Subsidiary of DEAC is subject to the periodic reporting requirements of
the Exchange Act or is otherwise required to file any forms, reports, schedules,
statements or other documents with the SEC, or any other governmental entity
(whether or not located in the United States) that performs a similar function
to that of the SEC or any securities exchange or quotation service.

 

Section 2.11 Books and Financial Records. To the knowledge of DEAC, the
accounts, books, registers, ledgers, Board minutes and financial and other
material records of whatsoever kind of each of DEAC and any Subsidiary of DEAC
have been fully, properly and accurately kept and completed; there are no
material inaccuracies or discrepancies of any kind contained or reflected
therein; and they give and reflect a true and fair view of the financial,
contractual and legal position of DEAC and each such Subsidiary.

 



 7

 



 

Section 2.12 Employee Benefit Plans. DEAC does not have any "Employee Benefit
Plan" as defined in the U.S. Employee Retirement Income Security Act of 1974 or
similar plans under any applicable laws.

 

Section 2.13 Tax Returns, Payments and Elections. Except as set forth on
Schedule 2.13, each of DEAC and its Subsidiaries has timely filed all Tax (as
defined below) returns, statements, reports, declarations and other forms and
documents (including, without limitation, estimated tax returns and reports and
material information returns and reports) ("Tax Returns") required pursuant to
applicable law to be filed with any Tax Authority (as defined below). All such
Tax Returns are accurate, complete and correct in all material respects, and
each of DEAC and its Subsidiaries has fully and timely paid all Taxes due. Each
of DEAC and its Subsidiaries has withheld or collected from each payment made to
each of its employees the amount of all Taxes (including, but not limited to,
United States income taxes and other foreign taxes) required to be withheld or
collected therefrom, and has paid the same to the proper Tax Authority. For
purposes of this Agreement, the following terms have the following meanings:
"Tax" (and, with correlative meaning, "Taxes" and "Taxable") means any and all
taxes including, without limitation, (x) any net income, alternative or add-on
minimum tax, gross income, gross receipts, sales, use, ad valorem, transfer,
franchise, profits, value added, net worth, license, withholding, payroll,
employment, excise, severance, stamp, occupation, premium, property,
environmental or windfall profit tax, custom, duty or other tax, governmental
fee or other like assessment or charge of any kind whatsoever, together with any
interest or any penalty, addition to tax or additional amount imposed by any
United States, local or foreign governmental authority or regulatory body
responsible for the imposition of any such tax (domestic or foreign) (a "Tax
Authority"), (y) any liability for the payment of any amounts of the type
described in (x) as a result of being a member of an affiliated, consolidated,
combined or unitary group for any taxable period or as the result of being a
transferee or successor thereof, and (z) any liability for the payment of any
amounts of the type described in (x) or (y) as a result of any express or
implied obligation to indemnify any other person.

 

Section 2.14 Absence of Undisclosed Liabilities. Except as disclosed in Section
2.14, as of the Closing Date, DEAC will have no liabilities of any kind
whatsoever. DEAC is not a guarantor of any indebtedness of any other person,
entity or corporation.

 

Section 2.15 No Broker Fees. No brokers, finders or financial advisory fees or
commissions will be payable by or to DEAC or the DEAC Controlling Shareholder of
any of their affiliates with respect to the transactions contemplated by this
Agreement, except as set forth in Schedule 2.7.

 

Section 2.16 No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or anticipated by DEAC to arise,
between DEAC and any accountants and/or lawyers formerly or presently employed
by DEAC.

 

Section 2.17 SEC Disclosure Controls and Procedures.

 

(a) DEAC has disclosed, based on the most recent evaluation of internal control
over financial reporting, to the DEAC's auditors and the audit committee of the
DEAC's board of directors "significant deficiencies" and "material weaknesses"
(each as defined in Rule 12b-2 under the Exchange Act) in the design or
operation of internal control over financial reporting which are reasonably
likely to adversely affect the DEAC's ability to record, process, summarize and
report financial information. To the knowledge of DEAC, there is no fraud,
whether or not material, that involves management or other employees who have a
significant role in DEAC's internal control over financial reporting.

 



 8

 



 

(b) (i) neither DEAC, nor, to the knowledge of DEAC, any director or officer of
DEAC, has received or otherwise had or obtained knowledge of any written
material complaint, allegation, assertion or claim regarding the accounting or
auditing practices, procedures, methodologies or methods of DEAC or any of its
Subsidiaries, or their respective internal accounting controls, including any
written material complaint, allegation, assertion or claim that DEAC or any of
its Subsidiaries has engaged in accounting or auditing practices that do not
comply with U.S. GAAP or DEAC's published internal accounting controls, and (ii)
no attorney representing DEAC or any of its Subsidiaries, whether or not
employed by DEAC or any of its Subsidiaries, has rendered a written report to
the board of directors of DEAC or any committee thereof containing evidence of a
material violation of applicable securities Laws, breach of fiduciary duty or
similar violation by DEAC or any of its officers or directors.

 

Section 2.17 Voting.

 

(a) The affirmative vote of the holders of a majority of the outstanding shares
of DEAC capital stock ("Requisite DEAC Vote") is the only vote of the holders of
any class or series of the capital stock of DEAC or any of its Subsidiaries
necessary (under the DEAC Charter Documents, the Florida General Corporation
Law, other applicable laws or otherwise) to approve and adopt this Agreement,
the Share Exchange and the other transactions contemplated by this Agreement.

 

(b) There are no voting trusts, proxies or similar agreements, arrangements or
commitments to which DEAC or any of its Subsidiaries is a party or of which DEAC
has knowledge with respect to the voting of any shares of capital stock of DEAC
or any of its Subsidiaries. There are no bonds, debentures, notes or other
instruments of indebtedness of DEAC or any of its Subsidiaries that have the
right to vote, or that are convertible or exchangeable into or exercisable for
securities having the right to vote, on any matters on which stockholders of
DEAC may vote.

 

Section 2.18 Governmental Authorizations. The execution delivery and performance
of this Agreement by DEAC and the consummation by DEAC of the transactions
contemplated by this Agreement do not and will not require any consent, approval
or other authorization of, or filing with or notification to (collectively,
"Governmental Authorizations"), any international, supra-national, national,
federal, state, provincial or local governmental, regulatory or administrative
authority, agency, commission, court, tribunal, arbitral body or self-regulated
entity, whether of Canada, the United States, or otherwise (each, a
"Governmental Entity"), other than:

 

(a) the filing with the SEC of (i) a Form 14C information statement (the
"Information Statement") relating to providing information to the stockholders
of DEAC concerning the adoption of this Agreement by majority consent of the
shareholders, if required, and/or (ii) any other filings and reports that may be
required in connection with this Agreement and the transactions contemplated by
this Agreement under the Securities Act and the Exchange Act;

 

i. compliance with the rules and regulations of the OTC Markets; and

 

ii. compliance with Non-U.S. Antitrust Laws.

 

Section 2.19 Employee Benefit Plans.

 

(a) DEAC has no employee benefit plan maintained, established or sponsored by
DEAC, or which DEAC participates in or contributes to (as defined in Section
3(3) of the Employee Retirement Income Security Act of 1974, as amended
("ERISA"), except for the DEAC Equity Incentive Stock Plan (the "Stock Plan")
approved and effective as of August 27, 2015.

 



 9

 



  

(b) No other Contracts, plans or arrangements (written or otherwise) covering
any current or former employee, director, officer, shareholder or independent
contractor of DEAC or exists that, as a result of the execution of this
Agreement, stockholder approval of this Agreement or the transactions
contemplated by this Agreement (whether alone or in connection with any other
events), could (i) result in severance pay or any increase in severance pay upon
any termination of employment or (ii) accelerate the time of payment or vesting
or result in any payment or funding (through a grantor trust or otherwise) of
compensation or benefits under, increase the amount payable or result in any
other material obligation pursuant to, any of the employee plans. There are no
other contracts, plans or arrangements (written or otherwise) covering any
current or former employee, director, officer, shareholder or independent
contractor of DEAC that, individually or collectively, could give rise to the
payment of any amount or benefit that would not be deductible pursuant to the
terms of Section 280G of the Internal Revenue Code of 1986, as amended.

 

Section 2.20 Labor.

 

(a) Except as set forth on Schedule 2.20, there are no employment, consulting,
collective bargaining, severance pay, continuation pay, termination or
indemnification agreements or other similar contracts of any nature (whether in
writing or not) between DEAC or any of its Subsidiaries on the one hand, and any
current or former, affiliate, officer, director, employee, consultant, labor
organization or other representative of any of DEAC's employees, on the other
hand, nor is any such contract presently being negotiated. DEAC is not
delinquent in payments to any of its employees, consultants or independent
contractors for any wages, salaries, commissions, bonuses, benefits,
contributions or other compensation for any services or otherwise arising under
any policy, practice, contract, plan, program or Law. DEAC is not liable for any
severance pay or other payments to any employee, consultant or independent
contractor or former employee, consultant or independent contractor arising from
the termination of employment or other service relationship, nor will DEAC have
any liability under any benefit or severance policy, practice, contract, plan,
program or law which exists or arises, or may be deemed to exist or arise, as a
result of or in connection with the transactions contemplated hereunder or as a
result of the termination by DEAC of any Persons employed by or under contract
with DEAC or on or prior to the Closing. DEAC's employment policies or practices
is not currently being audited or investigated by any Governmental Authority or
court. There is no pending or, to the knowledge of DEAC, threatened claim,
unfair labor practice charge or other charge or inquiry against DEAC brought by
or on behalf of any current, prospective or former employee, consultant,
independent contractor, retiree, labor organization or other representative of
DEAC's employee or other individual or any Governmental Authority with respect
to employment practices brought by or before any court or Governmental
Authority, nor is there or has there been any audit or investigation related to
DEAC's classification of independent contractors and consultants.

 

(b) (i) To the knowledge of DEAC, there are no controversies pending or
threatened, between DEAC, on the one hand, and any of its respective employees,
consultants or independent contractors, on the other hand; (ii) DEAC is not a
party to any collective bargaining agreement or other labor union contract
applicable to Persons employed by DEAC nor are there any activities or
proceedings of any labor union to organize any such employees, consultants or
independent contractors of DEAC; (iii) there have been no strikes, slowdowns,
work stoppages, disputes, lockouts or threats thereof by or with respect to any
employees, independent contractors or consultants of DEAC, and (iv) there are no
employment-related grievances pending or threatened. DEAC is not a party to, or
otherwise bound by, any consent decree with, or citation or other order by, any
Governmental Authority relating to employees or employment practices. DEAC is in
compliance in all material respects with all applicable laws, contracts and
policies relating to employment, employment practices, wages, hours and terms
and conditions of employment, including the obligations of the U.S. Worker
Adjustment and Retraining Notification Act of 1988, as amended ("WARN"), and any
similar state or local statute, rule or regulation, and all other notification
and bargaining obligations arising under any collective bargaining agreement, by
law or otherwise. DEAC has not effectuated a "plant closing" or "mass layoff"
(as those terms are defined in WARN or similar laws) affecting in whole or in
part any site of employment, facility, operating unit or employee of DEAC
without complying with all provisions of WARN or similar laws or implemented any
early retirement, separation or window program, nor has DEAC planned or
announced any such action or program for the future. 

 

(c) DEAC is not a party to or bound by any employment or consultant contract
with any officer, employee or consultant that is not terminable by DEAC at will
and without liability upon notice of thirty (30) days or less, except as set
forth on Schedule 2.20.

 

(d) None of DEAC, or, to the knowledge of DEAC, any of DEAC's employees,
consultants or independent contractors is obligated under any contract
(including licenses, covenants or commitments of any nature) or subject to any
judgment, decree or order of any court or Governmental Authority that would
interfere with the use of such Person's best efforts to promote the interests of
DEAC or that would conflict with DEAC's business as conducted and as proposed to
be conducted.

 

(e) All of DEAC's employees are "at will" employees subject to the termination
notice provisions included in their employment agreements or applicable law, and
there is no circumstance that could give rise to a valid claim by a current or
former employee, contractor or consultant of DEAC for compensation on
termination of employment.

 

(f) Each of DEAC's employees and/or contractor are currently devoting a
reasonable amount of his or her business time to the conduct of the business of
DEAC.

 



 10

 



 

Section 2.21. Intellectual Property.

 

(a) Schedule 2.21(a) sets forth a complete and accurate list, as of the date of
this Agreement, of (i) each issued patent, and trademark and copyright
registrations owned by DEAC, (ii) each pending patent, trademark and copyright
application filed by or on behalf of DEAC, (iii) each domain name registered by
or on behalf of DEAC (the foregoing being, collectively, the "Registered
Intellectual Property"), and (v) all material unregistered Intellectual Property
owned by DEAC. Schedule 2.21(a) lists (i) the record owner of each such item of
Registered Intellectual Property, (ii) the jurisdictions in which each such item
of Registered Intellectual Property has been issued or registered or in which
each such application has filed and (iii) the registration or application, as
applicable. All Registered Intellectual Property is subsisting, unexpired, nor
abandoned, in compliance with all legal requirements, not subject to any
filings, fees or other actions falling due within ninety (90) days after the
Closing Date, and, to the knowledge of DEAC, valid and enforceable. No material
invention or process must be filed within ninety (90) days after the Closing
Date to avoid a statutory bar to patentability.

 

(b) DEAC solely and exclusively own all right, title and interest in and to all
Intellectual Property required to be set forth on Schedule 2.21(a), free and
clear of any liens or adverse claims from any other Person; and DEAC solely and
exclusively own or otherwise have valid and continuing rights to use, transfer
and license, free and clear of any liens or adverse claims from any other
Person, all Intellectual Property (as defined below) used in, or necessary for,
the business of DEAC as currently conducted and as currently proposed to be
conducted.

 

(c) The conduct of DEAC businesses, including their products and services as
presently performed and as currently contemplated to be performed, do not
infringe upon, misappropriate or otherwise violate any Intellectual Property of
any third party.

 

(d) To the knowledge of DEAC, no third Person has or is infringing, violating,
or misappropriating any Intellectual Property owned by DEAC.

 

(e) Except as set forth on Schedule 2.21(e), there is no pending or, to the
knowledge of DEAC, threatened legal proceeding (including cease and desist
letters, DMCA take-down notices or invitations to take a patent license), (i)
claiming that DEAC has or is infringing, misappropriating or violating any
Intellectual Property rights of any third Person or (ii) that concerns the
ownership, use, validity or enforceability of any Intellectual Property owned by
DEAC.

 

(f) Schedule 2.21(f) sets forth the policies and procedures that DEAC has
implemented as of the date hereof with respect to content posted on the websites
owned and operated by DEAC. DEAC fully complies with its own policies and
procedures and have operated their businesses to maximize all applicable
protections under the "safe harbors" of 47 U.S.C. §230 and 17 §U.S.C. 512 and
any other equivalent laws. DEAC responds in a timely and proper manner to all
complaints relating to Intellectual Property infringements, violations of the
law and inappropriate conduct occurring on, through or in connection with their
software, systems and websites, and there are no claims alleging otherwise.

 

(g) DEAC has taken all necessary actions, consistent with best practices in the
industry in which DEAC operates, to protect (i) its Intellectual Property, its
ownership, validity and/or value; (ii) the confidentiality of all material trade
secrets of DEAC, and have disclosed such trade secrets only pursuant to
adequate, written confidentiality agreements (true and complete copies of which
have been provided to Purchaser) to the Persons set forth on Schedule 2.21(g);
and (iii) the confidentiality, integrity and security of their software, systems
and websites and all information and transactions stored or contained therein or
transmitted thereby against any unauthorized or improper use (including any
violation of rights of privacy or publicity), access, transmittal, interruption,
modification or corruption, and there have been no breaches of either (i), (ii)
or (iii).

 



 11

 



 

(h) DEAC has established privacy policies with respect to personally
identifiable information which are in conformance with reputable industry
practice. DEAC is in compliance in all material respects with such privacy
policies and applicable United States federal and state, foreign, and
multinational laws relating to personally identifiable information, if such
information is obtained by the Company for any reason. No agreements have been
made nor policies instituted that would limit use after the Closing Date of any
personally identifiable information or that would conflict with DEAC's use of
the personally identifiable information.

 

(i) Except as set forth on Schedule 2.21(i), DEAC (i) has not provided to any
third party, or otherwise permitted any third party to access, possess or use,
any source code for any software owned or developed by or for DEAC ("DEAC
Software"), (ii) is not currently a party to any source code escrow contract
requiring the deposit of source code for any DEAC Software or providing for
access to source code of any DEAC Software in specific circumstances, or (iii)
has incorporated any "open source," "freeware," "shareware" or other Software
having similar licensing or distribution models (including any GNU General
Public License, Library General Public License, Lesser General Public License,
Mozilla License, Berkeley Software Distribution License, Open Source Initiative
License, MIT, Apache, Public Domain licenses and the like) ("Open Source") in,
or used any Open Source in connection with, any DEAC Software (or derived any
Company Software from any Open Source) in a manner that (a) would subject any
proprietary source code of DEAC to the terms of such open source license, (b)
requires the contribution, licensing, provision or public disclosure to any
third party of any source code for such Company Software, or (c) imposes
limitations on DEAC's right to require royalty payments from or restrict further
distribution of same.

 

(j) To the knowledge of DEAC, all Persons who have contributed to the creation,
invention, modification or improvement of any Intellectual Property purportedly
owned by DEAC in whole or in part, have signed written agreements ensuring that
all such Intellectual Property is owned exclusively by DEAC and there are no
claims or interests of third parties (including current and former employees or
contractors or their current or former employers) alleging ownership interests
in same. All amounts payable by DEAC to all Persons involved in the research,
development, conception or reduction to practice of any Intellectual Property
owned by DEAC have been paid in full. The transactions contemplated hereby shall
not grant to or allow any Person any ownership interest in, or the right to use,
any Intellectual Property owned, in whole or in part, by DEAC.

 

(k) To the knowledge of DEAC, there all software, websites and systems owned or
used by DEAC and all material products sold, licensed or made available to
DEAC's customers (i) are free from any material defect, bug, virus, or
programming, design or documentation error or corruption (ii) are fully
functional and operate and run in a reasonable and efficient business manner and
(iii) conform in all material respects to the specifications and purposes
thereof.

 

"Intellectual Property" means all intellectual property and industrial property
rights existing anywhere in the world, including all rights associated with: (i)
patents and patent applications, utility models, industrial designs and any
continuations, continuations-in-part, reissues or reexaminations and patents
issuing thereon (collectively, "Patents"), (ii) trademarks, service marks, trade
dress, logos, corporate names, trade names and Internet domain names and other
source indicators, together with the goodwill associated with any of the
foregoing, and all applications and registrations therefor (collectively,
"Trademarks"), (iii) copyrights, copyrightable works (including Software,
systems and website content) and registrations and applications therefor, works
of authorship and moral rights (collectively, "Copyrights"), and (iv)
confidential and proprietary information, including trade secrets, discoveries,
concepts, ideas, research and development, algorithms, know-how, formulae,
inventions (whether or not patentable), processes, techniques, technical data,
designs, drawings, specifications, databases (collectively, "Trade Secrets").

 



 12

 



  

Section 2.22 Title to and Condition of Properties. DEAC owns or holds under
valid leases or other rights to use all real property, plants, machinery and
equipment necessary for the conduct of the business of DEAC as presently
conducted, except where the failure to own or hold such property, plants,
machinery and equipment would not have a Material Adverse Effect on DEAC. The
material buildings, plants, machinery and equipment necessary for the conduct of
the business of DEAC as presently conducted are structurally sound, are in good
operating condition and repair and are adequate for the uses to which they are
being put, in each case, taken as a whole, and none of such buildings, plants,
machinery or equipment are in need of maintenance or repairs, except for
ordinary, routine maintenance and repairs that are not material in nature or
cost.

 

Section 2.23 Disclosure. This Agreement and any certificate attached hereto or
delivered in accordance with the terms hereby by or on behalf of DEAC in
connection with the transactions contemplated by this Agreement, when taken
together, do not contain any untrue statement of a material fact or omit any
material fact necessary in order to make the statements contained herein and/or
therein not misleading.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE POM CONTROLLING SHAREHOLDERS

 

POM and each of the POM Controlling Shareholders hereby, jointly and severally
represent, warrant and agree that all of the statements in the following
subsections of this Article III are true and complete as of the date hereof, and
will (except as contemplated by this Agreement) be true and complete as of the
Closing Date as if first made on such date. The disclosure schedule attached
hereto as Schedule 3.1 through 3.25 (the "POM Disclosure Schedules") are divided
into sections that correspond to the sections of this Article III. The POM
Disclosure Schedules comprise of lists of all exceptions as to the truth and
accuracy in all material respects of, and of all disclosures or descriptions
required by, the representations and warranties set forth in the remaining
sections of this Article III.

 

Section 3.1 Corporate Organization of POM. POM is a corporation duly organized,
validly existing and in good standing under the laws of Nevada, and has the
requisite corporate power and authority to own, lease and operate its assets and
properties and to carry on its business as it is now being or currently planned
to be conducted. POM has delivered to DEAC and the DEAC Controlling Shareholder
complete and correct copies of the following documents (collectively referred to
herein as "POM Charter Documents"): (a) Articles of Association and the
Certificate of Incorporation of POM; (b) any other document performing a similar
function to the documents specified in clauses (a) or (b) adopted or filed in
connection with the creation, formation or organization of POM; and (c) any and
all amendments to any of the foregoing. POM is not in any material violation of
any of the provisions of the POM Charter Documents. The minute books or the
equivalent of POM contain true and accurate records of all meetings and consents
in lieu of meetings of its Board of Directors and shareholders or stockholders,
as applicable ("Corporate Records"), from the time of its organization until the
date hereof. The share register and other ownership records of the shares of all
of POM's shares (the "POM Share Records"), and are true, complete and accurate
records of the ownership of the shares as of the date thereof and contain all
issuances and transfers of such shares since the time of organization of POM.

  



 13

 



  

Section 3.2 Capitalization of POM; Title to the POM Shares. On the Closing Date,
immediately before the consummation of the Share Exchange, the entire authorized
capital stock of POM consisted of 20,000,000 shares of Common Stock, at par
value of $0.001, of which 20,000,000 shares of Common Stock are issued and
outstanding and 0 shares of Preferred Stock, at par value of $0.001, of which
zero (0) shares of Preferred Stock are issued and outstanding, of which the
ownership rights are stated in Schedule 1.1 which constitutes all of the POM
Shares, commitments and conversion rights for equity of POM which will be issued
and outstanding. All of the POM Shares are owned of record by POM. The POM
Shares are the sole outstanding shares of capital stock of POM and there are no
outstanding options, warrants, agreements, commitments, conversion rights,
preemptive rights or other rights to subscribe for, purchase or otherwise
acquire any shares of capital stock or any un-issued or treasury shares of
capital stock of POM.

 

Section 3.3 Subsidiaries and Equity Investments. POM does not directly or
indirectly own any capital stock or other securities of, or any beneficial
ownership interest in, or hold any equity or similar interest, or have any
investment in any corporation, limited liability company, partnership, limited
partnership, joint venture or other company, person or other entity, including
without limitation any Subsidiary of POM except for the Subsidiaries set forth
in Schedule 3.3, attached hereto. Each of the Subsidiaries of POM is
wholly-owned by the POM, directly or indirectly, free and clear of any liens.
For purposes of this Agreement, a "Subsidiary" of a company means any entity in
which, at the date of this Agreement, such company or any of its subsidiaries
directly or indirectly owns any of the capital stock, equity or similar
interests or voting power; and

 

Section 3.4 Authorization and Validity of Agreements. POM has all corporate
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
This Agreement constitutes the valid and legally binding obligation of POM and
is enforceable in accordance with its terms against it. Except as set forth on
Schedule 3.4 POM does not need give any notice to, make any filings with, or
obtain any authorization, consent or approval of any government or governmental
agency or other person in order for it to consummate the transactions
contemplated by this Agreement, other than filings that may be required or
permitted under states securities laws, the Securities Act and/or the Exchange
Act resulting from the transfer and exchange of the POM Shares. The execution
and delivery of this Agreement by POM, and the consummation by POM of the
transactions contemplated hereby, have been duly authorized by all necessary
corporate actions of POM, and no other corporate proceedings on the part of POM
are necessary to authorize this Agreement or to consummate the transactions
contemplated hereby.

 

Section 3.5 No Conflict or Violation. Neither the execution and delivery of this
Agreement by POM, nor the consummation by POM of the transactions contemplated
hereby will: (i) violate any provision of POM's Charter Documents, (ii) violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge or other restriction of any government, governmental
agency, court, administrative panel or other tribunal to which POM is subject,
assuming that all consents, approvals, authorizations, filings and notifications
have been obtained or made, (iii) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify or cancel, or require any notice
under any agreement, contract, lease, license, instrument or other arrangement
to which POM is/are a party or by which it/they is/are bound, or to which any of
its/their/his assets is subject; or (iv) result in or require the creation or
imposition of any encumbrance of any nature upon or with respect to any of POM's
assets, including without limitation the POM Shares, other than such as would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 



 14

 



  

Section 3.6 Compliance with Laws and Other Instruments. Except as would not have
a Material Adverse Effect on POM, the business and operations of POM have been
and are being conducted in accordance with all applicable foreign, federal,
state and local laws, rules and regulations and all applicable orders,
injunctions, decrees, writs, judgments, determinations and awards of all courts
and governmental agencies and instrumentalities applicable to it. Except as
would not have a Material Adverse Effect on POM, not, and is not, to its
knowledge alleged to be, in violation of, or (with or without notice or lapse of
time or both) in default under, or in breach of, any term or provision of POM
Charter Documents or of any indenture, loan or credit agreement, note, deed of
trust, mortgage, security agreement or other material agreement, lease, license
or other instrument, commitment, obligation or arrangement to which POM is a
party or by which any of POM' properties, assets or rights are bound or
affected. To the knowledge of POM, no other party to any material contract,
agreement, lease, license, commitment, instrument or other obligation to which
any of POM are a party are (with or without notice or lapse of time or both) in
material default thereunder or in material breach of any term thereof. To the
knowledge of POM, POM is not subject to any obligation or restriction of any
kind or character, nor are there, to the knowledge of POM, any event or
circumstance relating to POM that materially and adversely affects in its
business, properties, assets or prospects or that would prevent or make
burdensome their performance of or compliance with all or any part of this
Agreement or the consummation of the transactions contemplated hereby or
thereby. "Material Adverse Effect" means, when used with respect to POM, any
change, effect or circumstance which, individually or in the aggregate, would
reasonably be expected to (a) have a material adverse effect on the business,
assets, financial condition or results of operations of POM, in each case taken
as a whole or (b) materially impair the ability of POM to perform their
obligations under this Agreement, excluding any change, effect or circumstance
resulting from (i) the announcement, pendency or consummation of the
transactions contemplated by this Agreement, (ii) changes in the United States
securities markets generally, or (iii) changes in general economic, currency
exchange rate, political or regulatory conditions in industries in which POM
operate.

 

Section 3.7 Brokers' Fees. POM has no liability to pay any fees or commissions
or other consideration to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement.

 

Section 3.8 Investment Representations.

 

(a) The DEAC Shares will be acquired hereunder solely for the account of POM for
investment, and not with a view to the resale or distribution thereof. POM
understands and is able to bear any economic risks associated with acquiring the
DEAC Shares. POM has have full access to all the information it considers
necessary or appropriate to make an informed investment decision with respect to
the DEAC Shares; and

 

(b) No offer to enter into this Agreement has been made to any of the POM
Controlling Shareholders in the United States. POM including any of its
respective affiliates or any person acting on its behalf or on behalf of any
such affiliate, has engaged or will engage in any activity undertaken for the
purpose of, or that reasonably could be expected to have the effect of,
conditioning the markets in the United States for the DEAC Shares, including,
but not limited to, effecting any sale or short sale of securities, prior to the
expiration of any restricted period contained in Regulation S promulgated under
the Securities Act (any such activity being defined herein as a "Directed
Selling Effort"). To the best knowledge of POM, this Agreement and the
transactions contemplated herein are not part of a plan or scheme to evade the
registration provisions of the Securities Act, and the DEAC Shares are being
acquired for investment purposes by POM. POM agrees that all offers and sales of
the DEAC Shares from the date hereof and through the expiration of any
restricted period set forth in Rule 903 of Regulation S (as the same may be
amended from time to time hereafter) shall not be made to U.S. Persons (within
the meaning of Regulation S) or for the account or benefit of U.S. Persons and
shall otherwise be made in compliance with the provisions of Regulation S and
any other applicable provisions of the Securities Act. Neither POM nor the POM
Shareholders, including any of its representatives has conducted any Directed
Selling Effort as that term is used and defined in Rule 902 of Regulation S and
neither of them nor any of their respective representatives will engage in any
such Directed Selling Effort within the United States through the expiration of
any restricted period set forth in Rule 903 of Regulation S.

 



 15

 



  

Section 3.9 Ownership of Shares. POM Controlling Shareholders are both the
record and beneficial owner of its respective POM Shares as detailed on Schedule
1.3 attached hereto. POM and the POM Controlling Shareholders shall transfer at
the Closing, good and marketable title to the POM Shares, free and clear of all
liens, claims, charges, encumbrances, pledges, mortgages, security interests,
options, rights to acquire, proxies, voting trusts or similar agreements,
restrictions on transfer or adverse claims of any nature whatsoever ("Liens").

 

Section 3.10 Pre-emptive Rights. At Closing, POM did not have any pre-emptive
rights or any other rights to acquire any POM Shares that have not been waived
or exercised.

 

Section 3.11 Disclosure. This Agreement, the schedules hereto and any
certificate attached hereto or delivered in accordance with the terms hereof by
or on behalf of POM in connection with the transactions contemplated by this
Agreement, when taken together, do not contain any untrue statement of a
material fact or omit any material fact necessary in order to make the
statements contained herein and/or therein not misleading.

 

Section 3.12 Title to and Condition of Properties. POM owns or holds under valid
leases or other rights to use all real property, plants, machinery and equipment
necessary for the conduct of the business of POM as presently conducted, except
where the failure to own or hold such property, plants, machinery and equipment
would not have a Material Adverse Effect on POM. The material buildings, plants,
machinery and equipment necessary for the conduct of the business of POM as
presently conducted are structurally sound, are in good operating condition and
repair and are adequate for the uses to which they are being put, in each case,
taken as a whole, and none of such buildings, plants, machinery or equipment are
in need of maintenance or repairs, except for ordinary, routine maintenance and
repairs that are not material in nature or cost.

 

Section 3.13 Absence of Undisclosed Liabilities. Except as set forth on Schedule
3.13, POM has no debt, obligation or liability (whether accrued, absolute,
contingent, liquidated or otherwise, whether due or to become due, whether or
not known to POM) arising out of any transaction entered into at or prior to the
Closing Date or any act or omission at or prior to the Closing Date, except to
the extent which may be set forth on or reserved against on POM unaudited
consolidated financial statements for the fiscal years ended December 31, 2015,
including an interim financial statement ending March 31, 2016, prior to the
Second Closing. POM has not incurred any liabilities or obligations under
agreements entered into, except in the usual and ordinary course of business
since its inception on or about December 21, 2015, unless otherwise disclosed by
POM to Company prior to the Second Closing.

 

Section 3.14 Change. Except as set forth on schedule 3.14, POM has not, since
December 31, 2015:

 

(a) Ordinary Course of Business. Conducted its business or entered into any
transaction other than in the usual and ordinary course of business, except for
this Agreement.

 

(b) Adverse Changes. Suffered or experienced any change in, or affecting, their
condition (financial or otherwise), properties, assets, liabilities, business,
operations, results of operations or prospects other than changes, events or
conditions in the usual and ordinary course of their business, none of which
would have a Material Adverse Effect:

 

(c) Loans. Made any loans or advances to any Person (for purposes of this
Agreement, "Person" means all natural persons, corporations, business trusts,
associations, companies, partnerships, limited liability companies, joint
ventures and other entities, governments, agencies and political subdivisions)
other than travel advances and reimbursement of expenses made to employees,
officers and directors in the ordinary course of business;

  



 16

 



  

(d) Liens. Created or permitted to exist any Lien on any material property or
asset of any of POM, other than (a) Liens for taxes not yet payable or in
respect of which the validity thereof is being contested in good faith by
appropriate proceedings and for the payment of which the relevant party has made
adequate reserves; (b) Liens in respect of pledges or deposits under workmen's
compensation laws or similar legislation, carriers, warehousemen, mechanics,
laborers and material men and similar Liens, if the obligations secured by such
Liens are not then delinquent or are being contested in good faith by
appropriate proceedings conducted and for the payment of which the relevant
party has made adequate reserves; (c) statutory Liens incidental to the conduct
of the business of the relevant party which were not incurred in connection with
the borrowing of money or the obtaining of advances or credits and that do not
in the aggregate materially detract from the value of its property or materially
impair the use thereof in the operation of its business; and (d) Liens that
would not have a Material Adverse Effect ("Permitted Liens");

 

(e) Capital Stock. Issued, sold, disposed of or encumbered, or authorized the
issuance, sale, disposition or encumbrance of, or granted or issued any option
to acquire any shares of their shares or capital stock or any other of their
securities or any equity security of any class of POM, or altered the term of
any of their outstanding securities or made any change in their outstanding
shares of capital stock or their capitalization, whether by reason of
reclassification, recapitalization, stock split, combination, exchange or
readjustment of shares, stock dividend or otherwise;

 

(f)  Dividends. Declared, set aside, made or paid any dividend or other
distribution to any of their stockholders or shareholders;

 

(g) Material POM Contracts. Terminated or modified any and all agreements,
contracts, arrangements, leases, commitments or otherwise, of POM, of the type
and nature that is required to be filed with the SEC (each a "Material POM
Contract"), except for termination upon expiration in accordance with the terms
thereof or as set forth in Schedule 3.14(g);

 

(h) Claims. Released, waived or cancelled any claims or rights relating to or
affecting any of POM in excess of US $10,000 in the aggregate or instituted or
settled any Action involving in excess of US $10,000 in the aggregate;

 

(i) Discharged Liabilities. Paid, discharged or satisfied any claim, obligation
or liability in excess of US $10,000 in the aggregate, except for liabilities
incurred prior to the date of this Agreement in the ordinary course of business;

 

(j) Indebtedness. Created, incurred, assumed or otherwise become liable for any
indebtedness in excess of US $10,000 in the aggregate, other than professional
fees;

 

(k) Guarantees. Guaranteed or endorsed in a material amount any obligation or
net worth of any Person;

 

(l) Acquisitions. Acquired the capital stock or other securities or any
ownership interest in, or substantially all of the assets of, any other Person;

 

(m) Accounting. Changed their method of accounting or the accounting principles
or practices utilized in the preparation of their financial statements, other
than as required by U.S. GAAP; and

 

(n) Agreements. Except as set forth on Schedule 3.14(n), entered into any
agreement, or otherwise obligated themselves, to do any of the foregoing.

 



 17

 



  

Section 3.15 Material POM Contracts. POM has made available to DEAC and the DEAC
Controlling Shareholder prior to the date of this Agreement, true, correct and
complete copies of each written Material POM Contract, including each amendment,
supplement and modification thereto.

 

(a) No Defaults. Each Material POM Contract is a valid and binding agreement of
POM and is in full force and effect. Except as would not have a Material Adverse
Effect, POM is not in material breach or default of any Material POM Contract to
which it is a party and, to the knowledge of POM, no other party to any Material
POM Contract are in breach or default thereof. Except as would not have a
Material Adverse Effect, no event has occurred or circumstance exists that (with
or without notice or lapse of time) would (a) contravene, conflict with or
result in a violation or breach of, or become a default or event of default
under, any provision of any Material POM Contract or (b) permit POM or any other
Person the right to declare a default or exercise any remedy under, or to
accelerate the maturity or performance of, or to cancel, terminate or modify any
Material POM Contract. POM has not received notice of the pending or threatened
cancellation, revocation or termination of any Material POM Contract to which it
is a party. There are no renegotiations of, or attempts to renegotiate, or
outstanding rights to renegotiate any material terms of any Material POM
Contract.

 

Section 3.16 Material Assets. The financial statements of POM reflect the
material properties and assets (real and personal) owned or leased by POM.

 

Section 3.17 Litigation; Orders. Except as set forth on Schedule 3.17, there are
no Actions (whether U.S. or non-U.S. federal, state, local or foreign) pending
or, to the knowledge of POM, threatened against or affecting any of POM or any
of POM's properties, assets, business or employees. To the knowledge of POM,
there are no facts that might result in or form the basis for any such Action in
POM. To the knowledge of POM, POM is not subject to any orders.

 

Section 3.18 Licenses. Except as would not have a Material Adverse Effect, POM
possess from the appropriate Governmental Authority all licenses, permits,
authorizations, approvals, franchises and rights that are necessary for POM to
engage in its business as currently conducted and to permit POM to own and use
its properties and assets in the manner in which it currently owns and uses such
properties and assets (collectively, "POM Permits"), including, but not limited
to POM Permits related to the POM Rights. POM has not received notice from any
Governmental Authority or other Person that it is lacking any license, permit,
authorization, approval, franchise or right necessary for POM to engage in their
business as currently conducted and to permit POM to own and use its properties
and assets in the manner in which it currently owns and uses such properties and
assets. Except as would not have a Material Adverse Effect, POM Permits are
valid and in full force and effect. Except as would not have a Material Adverse
Effect, no event has occurred or to the knowledge of POM circumstance exists
that may (with or without notice or lapse of time): (a) constitute or result,
directly or indirectly, in a material violation of or a failure to comply with
any POM Permit; or (b) result, directly or indirectly, in the revocation,
withdrawal, suspension, cancellation or termination of, or any modification to,
any POM Permit. POM has not received notice from any Governmental Authority or
any other Person regarding: (a) any actual, alleged, possible or potential
contravention of any POM Permit; or (b) any actual, proposed, possible or
potential revocation, withdrawal, suspension, cancellation, termination of, or
modification to, any POM Permit. All applications required to have been filed
for the renewal of such POM Permits have been duly filed on a timely basis with
the appropriate Persons, and all other filings required to have been made with
respect to such POM Permits have been duly made on a timely basis with the
appropriate Persons. All POM Permits are renewable by their terms or in the
ordinary course of business without the need to comply with any special
qualification procedures or to pay any amounts other than routine fees or
similar charges, all of which have, to the extent due, been duly paid.

 



 18

 



  

Section 3.19 Interested Party Transactions. Except as disclosed on Schedule
3.19, no officer, director or stockholder of any POM or any affiliate or
"associate" (as such term are defined in Rule 405 of the SEC under the
Securities Act) of any such Person, have or have had, either directly or
indirectly, (1) an interest in any Person which (a) furnishes or sells services
or products which are furnished or sold by POM, or (b) purchases from or sells
or furnishes to, or proposes to purchase from, sell to or furnish any of POM any
goods or services; or (2) a beneficial interest in any contract or agreement to
which POM are a party or by which they may be bound or affected.

 

Section 3.20 Intellectual Property. Except as set forth on Schedule 3.20 hereto,
POM does not own, use or license any Intellectual Property in their business as
presently conducted. For purposes of this Agreement, "Intellectual Property"
means all industrial and intellectual property, including, without limitation,
all U.S. and non-U.S. patents, patent applications, patent rights, trademarks,
trademark applications, common law trademarks, Internet domain names, trade
names, service marks, service mark applications, common law service marks, and
the goodwill associated therewith, copyrights, in both published and unpublished
works, whether registered or unregistered, copyright applications, franchises,
licenses, know-how, trade secrets, technical data, designs, customer lists,
confidential and proprietary information, processes and formulae, all computer
software programs or applications, layouts, inventions, development tools and
all documentation and media constituting, describing or relating to the above,
including manuals, memoranda, and records, whether such intellectual property
has been created, applied for or obtained anywhere throughout the world.

 

Section 3.21 Share or Stock Option Plans; Employee Benefits of POM.

 

(a) Except as set forth on Schedule 3.21 hereto, POM has no share or stock
option plans providing for the grant by POM of stock options to directors,
officers or employees of POM.

 

(b) Except as set forth on Schedule 3.21 hereto, POM has no employee benefit
plans or arrangements covering their present and former employees or providing
benefits to such persons in respect of services provided to POM.

 

(c) Neither the consummation of the transactions contemplated hereby alone, nor
in combination with another event, with respect to each director, officer,
employee and consultant of POM, will result in (a) any payment (including,
without limitation, severance, unemployment compensation or bonus payments)
becoming due from POM, (b) any increase in the amount of compensation or
benefits payable to any such individual or (c) any acceleration of the vesting
or timing of payment of compensation payable to any such individual. No
agreement, arrangement or other contract of POM provides benefits or payments
contingent upon, triggered by, or increased as a result of a change in the
ownership or effective control of POM.

 

Section 3.22 Environmental and Safety Matters. Except as set forth on Schedule
3.22 and except as would not have a Material Adverse Effect:

 

(a) POM has at all times been and is in compliance with all Environmental Laws
(as defined below) applicable to POM.

 

(b) To POM knowledge, there are no Actions pending or threatened against POM
alleging the violation of any Environmental Law (as defined below) or
Environmental Permit applicable to POM or alleging that POM is potentially
responsible parties for any environmental site contamination.

  



 19

 



  

(c) To POM knowledge, neither this Agreement nor the consummation of the
transactions contemplated by this Agreement shall impose any obligations to
notify or obtain the consent of any Governmental Authority or third Persons
under any Law or other requirement relating to the environment, natural
resources, or public or employee health and safety ("Environmental Laws")
applicable to POM.

 

Section 3.24 Board Recommendation. The Board of Directors of POM, at a meeting
duly called and held, has determined that this Agreement and the transactions
contemplated by this Agreement are advisable and in the best interests of POM's
stockholders and has duly authorized this Agreement and the transactions
contemplated by this Agreement.

 

ARTICLE IV

 

COVENANTS

 

Section 4.1 Certain Changes and Conduct of Business.

 

(a) From and after the date of this Agreement and until the Third Closing Date,
DEAC (i) shall conduct its business solely in the ordinary course consistent
with past practices that would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect and, in a manner consistent with
all representations, warranties or covenants of DEAC contained herein; and (ii)
use commercially reasonable efforts to maintain and preserve intact its business
organization, to retain the services of its current officers and key employees,
if possible, and to preserve the good will of its customers, suppliers and other
Persons with whom it has business relationships, and without the prior written
consent of POM (which may be withheld for any reason or no reason), will not:

 

(i)

except as provided in Section 4.6 hereof, make any change in its Charter
Documents; issue any additional shares of capital stock or equity securities or
grant any option, warrant or right to acquire any capital stock or equity
securities or issue any security convertible into or exchangeable for its
capital stock or alter in any material term of any of its outstanding securities
or make any change in its outstanding shares of capital stock or its
capitalization, whether by reason of a reclassification, recapitalization, stock
split or combination, exchange or readjustment of shares, stock dividend or
otherwise; redeem, purchase or otherwise acquire, directly or indirectly, any
shares of its capital stock or any securities convertible or exchangeable into
or exercisable for any shares of its capital stock

(ii)

except as provided in Section 4.6 hereof:

A. incur, assume or guarantee any indebtedness for borrowed money, issue any
notes, bonds, debentures or other corporate securities or grant any option,
warrant or right to purchase any thereof; or

B. issue any securities convertible or exchangeable for debt or equity
securities of DEAC.

(iii)

make or commit to make any material capital expenditures;

(iv)

increase the compensation or benefits payable or to become payable to any of its
directors, officers or employees;

 

 20

 

 

(v)

grant any severance or termination pay to any of its directors, officers or
employees or enter into any new employment or severance agreement with any of
its directors, officers or employees;

(vi)

acquire, by merger, consolidation, acquisition of equity interests or assets, or
otherwise, any business or any corporation, partnership, limited liability
company, joint venture or other business organization or division thereof;

(vii)

sell, lease, license, transfer, pledge, encumber, grant or dispose of any
material Intellectual Property Rights or any other assets of DEAC;

(viii)

enter into any material contract or terminate, cancel or amend in any material
respect any such contract of DEAC;

(ix)

guarantee any indebtedness for borrowed money or any other obligation of any
other person;

(x)

make any loan, advance or capital contribution to or investment in any person;

(xi)

make any change in any method of accounting or accounting principle, method,
estimate or practice;

(xii)

commit itself to do any of the foregoing; or

(xiii)

will spin off any operating subsidiaries, except as provided for in existing
agreements prior to the execution of this Agreement.

 

(b) From and after the date of this Agreement, POM will cause POM and each of
POM Subsidiaries will:

 

(i)

continue to maintain, in all material respects, its properties in accordance
with present practices in a condition suitable for its current use;

(ii)

file, when due or required, federal, state, foreign and other tax returns and
other reports required to be filed and pay when due all taxes, assessments, fees
and other charges lawfully levied or assessed against it, unless the validity
thereof is contested in good faith and by appropriate proceedings diligently
conducted;

(iii)

continue to conduct its business in the ordinary course consistent with past
practices;

(iv)

keep its books of account, records and files in the ordinary course and in
accordance with existing practices; and

(v)

make commercial reasonable efforts to maintain existing business relationships
with suppliers.

 

(c) From and after the date of this Agreement, POM will not, without the prior
written consent of DEAC (not to be unreasonably withheld, conditioned or
delayed), sell, transfer, convey, assign or otherwise dispose of, or contract or
otherwise agree to sell, transfer, convey, assign or otherwise dispose of any of
the POM Shares except as provided by this Agreement until the third closing has
been completed.

 



 21

 



  

Section 4.2 Access to Properties and Records. POM shall afford to DEAC's
accountants, counsel and authorized representatives, and DEAC shall afford to
each of the POM Shareholder's and POM's accountants, counsel and authorized
representatives, full access during normal business hours upon prior notice
throughout the period prior to the Closing Date (or the earlier termination of
this Agreement) to all of such parties' properties, books, contracts,
commitments and records (the "Disclosing Party") and, during such period, shall
furnish promptly to the requesting party all other reasonable information
concerning the other party's business, properties and personnel as the
requesting party may reasonably request, provided that no investigation or
receipt of information pursuant to this Section 4.2 shall affect any
representation or warranty of or the conditions to the obligations of any party;
provided, further, however, that the Disclosing Party shall not be obligated to
provide such access or information if the Disclosing Party determines, in its
reasonable judgment, that doing so would violate applicable law or any contract
or obligation of confidentiality owing to a third party, jeopardize the
protection of an attorney-client privilege or expose the Disclosing Party to
risk of liability for disclosure of sensitive or personal information.

 

Section 4.3 Negotiations. From and after the date hereof until the earlier of
the Closing or the termination of this Agreement, each of DEAC and POM agrees
that it shall not, and shall use its commercially reasonable efforts to cause
its officers or directors (subject to such director's fiduciary duties), and
anyone acting on its behalf, directly or indirectly, encourage, solicit, engage
in discussions or negotiations with, or provide any information to, any person,
firm, or other entity or group concerning any merger, sale of substantial
assets, purchase or sale of shares of capital stock or similar transaction
involving any party to this agreement.

 

Section 4.4 Consents and Approvals. The parties shall: (i) use their reasonable
commercial efforts to obtain all necessary consents, waivers, authorizations and
approvals of all governmental and regulatory authorities, domestic and foreign,
and of all other persons, firms or corporations required in connection with the
execution, delivery and performance by them of this Agreement; and (ii)
diligently assist and cooperate with each party in preparing and filing all
documents required to be submitted by a party to any governmental or regulatory
authority, domestic or foreign, in connection with such transactions and in
obtaining any governmental consents, waivers, authorizations or approvals which
may be required to be obtained connection in with such transactions.

 

Section 4.5 Public Announcement. Unless otherwise required by applicable law,
the parties hereto shall consult with each other before issuing any press
release or otherwise making any public statements with respect to this Agreement
and shall not issue any such press release or make any such public statement
prior to such consultation and approval of the other party, except for required
SEC filings.

 

Section 4.6 Permitted Stock Issuances. From and after the date of this Agreement
until the Third Closing Date, neither DEAC nor POM shall issue any additional
shares or shares of its capital stock, except as required for note conversions
of Interim Financing set forth in Schedule 1.3(a) and Subsequent Financings set
forth in Schedule 1.3(c) herein by mutual consent, and all other required
issuances by the Company for share conversions of existing convertible notes and
warrants when exercised.

 

Section 4.7 Notices of Certain Events. DEAC shall notify POM promptly of (i) any
communication from any Person alleging that the consent of such Person (or
another Person) is or may be required in connection with the transactions
contemplated by this Agreement, (ii) subject to any legal requirements as to
confidentiality, any communication from any governmental entity in connection
with the transactions contemplated by this Agreement, (iii) any legal actions
threatened in writing or commenced against or otherwise affecting DEAC, or (iv)
any material event, change, occurrence, circumstance or development between the
date of this Agreement and the Closing Date that makes any of the
representations or warranties of the DEAC contained in this Agreement untrue or
inaccurate.

 



 22

 



  

Section 4.8 Subsequent Financing Default. To the extent that within 24 months
following the Third Closing Date, if DEAC shall not complete the Subsequent
Financing as set forth in Schedule 1.3(c), then within five (5) business days
from the second anniversary of the Third Closing Date on terms mutually agreed
to by the parties hereto, prior to the third and final closing set forth in
Schedule 1.1, a certain amount of equity in DEAC representing a total of not
less than seventy-five percent (75%) voting control of Series B Convertible
Preferred Stock of the Company, on a fully diluted basis, shall be transferred
to POM Controlling Shareholders for no further consideration.

 

Section 4.9 Registration Rights. Following the Closing Date, POM Controlling
Shareholders as the holders of New DEAC Shares shall have customary registration
rights of the underlying shares of common stock, if such New DEAC Shares have
been converted at the time of an applicable filed registration statement.

 

ARTICLE V

 

CONDITIONS TO OBLIGATIONS OF POM

 

The obligations of POM to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived, upon the mutual
written consent of POM and DEAC.

 

Section 5.1 Representations and Warranties of DEAC and the DEAC Controlling
Shareholders. All representations and warranties made by DEAC and the DEAC
Controlling Shareholders in this Agreement shall be true and correct on and as
of the Closing Date as if again made by DEAC and the DEAC Controlling
Shareholders on and as of such date and insofar as any inconsistency or
inaccuracy does not or will not have a DEAC Material Adverse Effect, except
insofar as the representations and warranties relate expressly and solely to a
particular date or period, in which case, subject to the limitations applicable
to the particular date or period, they will be true and correct on and as of the
Closing Date with respect to such date or period.

 

Section 5.2 Agreements and Covenants. Each of DEAC and the DEAC Controlling
Shareholder shall have performed and complied in all material respects with all
agreements and covenants required by this Agreement to be performed or complied
with by on or prior to the Closing Date.

 

Section 5.3 Consents and Approvals. All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement shall be in full force and
effect on the Closing Date.

 

Section 5.4 No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, which declares this Agreement invalid in any respect or prevents the
consummation of the transactions contemplated hereby, or which materially and
adversely affects the assets, properties, operations, prospects, net income or
financial condition of DEAC shall be in effect; and no action or proceeding
before any court or governmental or regulatory authority, domestic or foreign,
shall have been instituted or threatened by any government or governmental or
regulatory authority, domestic or foreign, or by any other person, or entity
which seeks to prevent or delay the consummation of the transactions
contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.

 



 23

 



 

Section 5.5 Other Closing Documents. Escrow Agent and POM, as applicable. shall
have received such certificates, instruments and documents in confirmation of
the representations and warranties of DEAC and the DEAC Controlling Shareholder,
including without limitations received such certificates, instruments and
documents set forth in Section 1.5, DEAC's and the DEAC Controlling Shareholder'
performance of its obligations hereunder, and/or in furtherance of the
transactions contemplated by this Agreement as POM and/or its respective counsel
may reasonably request.

 

Section 5.6 Interim Financing. DEAC shall have completed the Interim Financing
as set forth in Schedule 1.3.

 

Section 5.7 No Material Adverse Effect. No effect, event, change, occurrence,
circumstance or development shall have occurred or exist that has had or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

Section 5.8. Public Report. DEAC has timely filed with the SEC all forms,
reports, schedules, statements and other documents required to be filed by DEAC
with the SEC, except for Form 10-K for period ending December 31, 2015, and Form
10-Q for period ending March, 2016, which are delinquent as of the First Closing
Date.

 

Section 5.9 Appointment of New Directors. At the Third Closing, (i) POM's
designees shall be duly appointed as two members to the Board of Directors of
DEAC for a total of no less than five members, including the current members of
DEAC prior to the Third Closing, provided that at least three (3) of the members
of the Board of Directors are independent members, pursuant to DEAC's corporate
governance policies and procedures set forth in Section 5.10 below, and (ii)
subject to the effectiveness of a Schedule 14F-1 filed with the SEC on the
Closing Date.

 

Section 5.10 Corporate Governance. Prior to the Third Closing, the parties
hereto agree to develop and adopt a new corporate governance policies and
procedures in the form of a Corporate Governance Policies and Procedures Manual
(the "Corporate Governance Manual"), with governance information which will
outline the Company's corporate and public market obligations to shareholders,
in accordance with the applicable laws and policies of the Securities and
Exchange Commission ("SEC"), Financial Industry Regulatory Authority ("FINRA"),
and the Company's relevant stock market exchange of the United States of
America. The purpose of the Corporate Governance Manual is to provide better
corporate guidelines for the Company's management pertaining not only to the
day-to-day affairs of the Company, but also the proper conduct of its officers
and directors, and further provide greater transparency for all Company
shareholders in any and all business dealings of the Company, including such
that may involve its officers and directors personally.

 

Section 5.10 Over-the-Counter Listing. Subject to completing the necessary
documentation, submitting required applications filings and receiving approvals
thereof, DEAC shall continue to be quoted on an Over-the-Counter (OTC) markets
in the U.S.

 

Section 5.11 Omitted.

 

 24

 

 

ARTICLE VI

 

CONDITIONS TO OBLIGATIONS OF DEAC

 

The obligations of DEAC to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by upon the mutual
written consent of DEAC and POM:

 

Section 6.1 Representations and Warranties of POM. All representations and
warranties made by POM in this Agreement shall be true and correct on and as of
the Closing Date as if again made by POM, as applicable, on and as of such date
and insofar as any inconsistency or inaccuracy does not or will not have a
Material Adverse Effect, except insofar as the representations and warranties
relate expressly and solely to a particular date or period, in which case,
subject to the limitations applicable to the particular date or period, they
will be true and correct on and as of the Closing Date with respect to such date
or period.

 

Section 6.2 Agreements and Covenants. POM shall have performed and complied in
all material respects with all agreements and covenants required by this
Agreement to be performed or complied with by each of them on or prior to the
Closing Date.

 

Section 6.3 Consents and Approvals. All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement, shall have been duly
obtained and shall be in full force and effect on the Closing Date.

 

Section 6.4 No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or other governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, domestic or foreign, that declares this Agreement invalid or
unenforceable in any respect or which prevents the consummation of the
transactions contemplated hereby, or which materially and adversely affects the
assets, properties, operations, prospects, net income or financial condition of
POM, taken as a whole, shall be in effect; and no action or proceeding before
any court or government or regulatory authority, domestic or foreign, shall have
been instituted or threatened by any government or governmental or regulatory
authority, domestic or foreign, or by any other person, or entity which seeks to
prevent or delay the consummation of the transactions contemplated by this
Agreement or which challenges the validity or enforceability of this Agreement.

 

Section 6.5 Other Closing Documents. Prior to and a condition of the Third
Closing, DEAC shall have received such certificates, instruments and documents
in confirmation of the representations and warranties of POM, the performance of
POM, and respective obligations hereunder and/or in furtherance of the
transactions contemplated by this Agreement as DEAC or its counsel may
reasonably request. If any such documents are deemed to be untrue, then POM
shall resolve the matter prior to the Third Closing, which shall not be any
later than December 31, 2016, and if such cannot be resolved by such date, DEAC
shall have the right to rescind and terminate this Agreement pursuant to Article
VIII. 

 



 25

 



 

ARTICLE VII

 

POST-CLOSING AGREEMENTS

 

Section 7.1 Consistency in Reporting. Each party hereto agrees that if the
characterization of any transaction contemplated in this agreement or any
ancillary or collateral transaction is challenged, each party hereto will
testify, affirm and ratify that the characterization contemplated in such
agreement was the characterization intended by the party; provided, however,
that nothing herein shall be construed as giving rise to any obligation if the
reporting position is determined to be incorrect by final decision of a court of
competent jurisdiction.

 

Section 7.2 Schedule 14F-1. If required, DEAC covenants and agrees to file a
Schedule 14F-1 with the SEC in order to disclose the change of control in the
Board of Directors of DEAC to occur 10 (ten) days after the filing of such
Schedule 14F-1 pursuant to the Share Exchange.

 

ARTICLE VIII

 

MODIFICATION OF TRANSACTION TERMS,

TERMINATION AND ABANDONMENT

 

Section 8.1 Modification of Transaction Terms. In the event the Share Exchange
contemplated herein cannot be completed in the form and substance as set forth
in Section 1.1 hereinabove, the terms and conditions of this entire Agreement
shall survive and remain in effect, and provided that any modifications made to
the Transaction Terms shall be mutually agreed to by the parties hereto, any new
structure contemplated by the parties shall abide by the same terms and
conditions set forth in Schedule 1.1, 1.2, 1.3 and 1.4 (the "Modification of
Transaction Terms") hereinbelow, in order to reflect the applicable transaction
adjustments.

 

Section 8.2 Methods of Termination. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time before the
Closing:

 

(a) By the mutual written consent of POM and DEAC;

 

(b) By DEAC, on a material breach on the part of POM of any representation,
warranty, covenant or agreement set forth in this Agreement, or if any
representation or warranty of POM shall become untrue, in either case such that
any of the conditions set forth in Article VII hereof would not be satisfied (a
"POM Breach"), and such breach, if capable of cure, has not been cured within
twenty (20) business days after receipt by POM of a written notice from DEAC
setting forth in detail the nature of such POM Breach;

 

(c) By POM, upon a material breach on the part of DEAC of any representation,
warranty, covenant or agreement set forth in this Agreement, or, if any
representation or warranty of DEAC shall become untrue, in either case such that
any of the conditions set forth in Article VI hereof would not be satisfied (a
"DEAC Breach"), and such breach, if capable of cure, has not been cured within
twenty (20) business days after receipt by DEAC of a written notice from POM
setting forth in detail the nature of such DEAC Breach;

 

(d) By either DEAC or POM, if the Second Closing shall not have consummated
before August 14, 2016, or if after the Second Closing, the Third Closing shall
not have consummated before December 31, 2016; provided, however, that this
Agreement may be extended by written notice of either POM or DEAC if the Second
Closing or Third Closing shall not have been consummated as a result of POM or
DEAC having failed to receive all required regulatory approvals or consents with
respect to this transaction or as the result of the entering of an order as
described in this Agreement; and further provided, however, that the right to
terminate this Agreement under this Section 8.2(d) shall not be available to any
party whose failure to fulfill any obligations under this Agreement has been the
cause of, or resulted in, the failure of the Closing to occur on or before this
date; 

 



 26

 



  

(e) By either POM or DEAC if a court of competent jurisdiction or governmental,
regulatory or administrative agency or commission shall have issued an order,
decree or ruling or taken any other action (which order, decree or ruling the
parties hereto shall use its best efforts to lift), which permanently restrains,
enjoins or otherwise prohibits the transactions contemplated by this Agreement;

 

(f) By either POM or DEAC if the other party breaches any of its covenants in
Section 4.3 hereof in any material respect; OR

 

(g) By either POM if DEAC Material Adverse Effect occurs following the date
hereof.

 

Section 8.3 Procedure Upon Termination. In the event of termination and
abandonment of this Agreement pursuant to Section 8.2, written notice thereof
shall forthwith be given by the terminating parties to the other parties and
this Agreement shall terminate and the transactions contemplated hereby shall be
abandoned, without further action. If this Agreement is terminated as provided
herein, no party to this Agreement (or any stockholder, director, officer,
employee, agent or representative of such party) shall have any liability or
further obligation to any other party to this Agreement; provided, however, that
no termination of this Agreement pursuant to this Article VIII shall relieve any
party of liability for a breach of any provision of this Agreement occurring
before such termination, including, but not limited to, DEAC's obligation to POM
related to Interim Financings set forth in Schedule 1.3(a) herein; provided,
further, that if such termination results from the intentional (a) failure of
any party to perform its obligations or (b) breach by any party of its
representations or warranties contained in this Agreement, then such party shall
be fully liable for any liabilities incurred or suffered by the other parties as
a result of such intentional failure or breach. The provisions of Section 5.17,
Section 8.3 and Article VIII shall survive any termination of this Agreement.

 

In the event the Agreement is terminated, on the date of termination, DEAC shall
assign and transfer any and all ownership interest in POM Shares back to the POM
Controlling Shareholders, and POM Controlling Shareholders shall assign and
transfer any and all ownership interest in New DEAC Shares back to DEAC for
cancellation and returned of such shares to DEAC's treasury. In the event DEAC
has arranged and completed any of the Subsequent Financings as set forth in
Schedule 1.4(c), then POM and POM Controlling Shareholders shall be required to
abide by the terms of the Subsequent Financings, mutually agreed to by the
parties as such time, and if such Subsequent Financings was completed directly
with DEAC and not a third-party, POM and POM Controlling Shareholders shall be
responsible for the repayment of such funds advanced by DEAC as if DEAC was a
third-party investor or lender under the terms and conditions set forth in such
financing agreement(s) executed by DEAC and POM. POM and POM Controlling
Shareholder mutually agree in advance to execute any and all necessary documents
to effect such financial arrangement with DEAC if a termination does occur prior
to the Third Closing. If no Subsequent Financings has occurred prior to the
Second Closing and/or Third Closing, POM and POM Shareholders shall not have any
further obligations to DEAC, except as otherwise provided for herein.

 

ARTICLE IX

 

MISCELLANEOUS PROVISIONS

 

Section 9.1 Survival of Provisions. The respective representations, warranties,
covenants and agreements of each of the parties to this Agreement (except
covenants and agreements which are expressly required to be performed and are
performed in full on or before each Closing Date) shall expire on each Closing
Date, as provided for herein. In the event of a breach of any of such
representations, warranties or covenants, the party to whom such
representations, warranties or covenants have been made shall have all rights
and remedies for such breach available to it under the provisions of this
Agreement or otherwise, whether at law or in equity, regardless of any
disclosure to, or investigation made by or on behalf of such party on or before
each such Closing Date.

 



 27

 



  

Section 9.2 Indemnification.

 

1. The DEAC agrees to indemnify and hold harmless POM and its Affiliates and
their respective directors, officers, trustees, members, managers, employees and
agents, and their respective successors and assigns, from and against any and
all losses, claims, damages, liabilities and expenses (including without
limitation reasonable attorney fees and disbursements and other expenses
incurred in connection with investigating, preparing or defending any action,
claim or proceeding, pending or threatened and the costs of enforcement thereof)
(collectively, "Losses") to which such Person may become subject as a result of
any breach of representation, warranty, covenant or agreement made by or to be
performed on the part of the Company under this Agreement and will reimburse any
such Person for all such amounts as they are incurred by such Person.

 

2. POM and the POM Controlling Shareholders, jointly and severally, agrees to
indemnify and hold harmless the DEAC and its Affiliates and their respective
directors, officers, employees and agents, and their respective successors and
assigns, from and against any and all Losses to which such Person may become
subject as a result of any breach of representation, warranty, covenant or
agreement made by or to be performed on the part of POM under this Agreement and
will reimburse any such Person for all such amounts as they are incurred by such
Person.

 

Section 9.3 Publicity. No party shall cause the publication of any press release
or other announcement with respect to this Agreement or the transactions
contemplated hereby without the consent of the other parties, unless a press
release or announcement is required by law. If any such announcement or other
disclosure is required by law, the disclosing party agrees to give the
non-disclosing parties prior notice and an opportunity to comment on the
proposed disclosure.

 

Section 9.4 Successors and Assigns. This Agreement shall inure to the benefit
of, and be binding upon, the parties hereto and their respective successors and
assigns; provided, however, that no party shall assign or delegate any of the
obligations created under this Agreement without the prior written consent of
the other parties.

 

Section 9.5 Fees and Expenses. Except as otherwise expressly provided in this
Agreement, all legal and other fees, costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the party incurring such fees, costs or expenses.

 

Section 9.6 Notices. All notices and other communications given or made pursuant
hereto shall be in writing and shall be deemed to have been given or made if in
writing and delivered personally or sent by registered or certified mail
(postage prepaid, return receipt requested), by facsimile (with written
confirmation of transmission) or by electronic mail, to the parties at the
following addresses:

 

If to POM to:

 

PROPERTIES OF MERIT INC.

3275 S. Jones Blvd., Ste. 104

Las Vegas, NV 89146

Attn: Nicola Suppa, President

Phone: (416) 575-0884 

E-Mail: nickthemac@hotmail.com

 



 28

 



  

with a copy to:

 

A.M. Santos Law, CHTD. 

3275 S. Jones Blvd., Ste. 104

Las Vegas, NV 89146

Attn: Anthony M. Santos 

Phone: (702) 749-4594 

E-Mail: tony@amsantoslaw.com

 

If to DEAC and/or the DEAC Controlling Shareholders, to:

 

ELITE DATA SERVICES INC. 

4447 N. Central Expressway

Suite 110-135

Dallas, TX 75205 

Attn: Chief Executive Officer 

Phone: (972) 885-3981 

E-Mail: corp@edscompanies.com

 

or to such other persons or at such other addresses as shall be furnished by any
party by like notice to the others, and such notice or communication shall be
deemed to have been given (a) if delivered by hand or international courier
service, when such delivery is made at the address specified in this Section
9.6, (b) if delivered by facsimile, when such facsimile is transmitted to the
facsimile number specified in this Section 9.6 and appropriate confirmation is
received, or (c) if delivered by electronic mail, when transmitted to the e-mail
address specified in this Section 9.6 and appropriate confirmation is received.
No change in any of such addresses shall be effective insofar as notices under
this Section 9.6 are concerned unless such notice of such change shall have been
given to such other party hereto as provided in this Section 9.6.

 

Section 9.7 Entire Agreement. This Agreement, together with the exhibits hereto,
represents the entire agreement and understanding of the parties with reference
to the transactions set forth herein and no representations or warranties have
been made in connection with this Agreement other than those expressly set forth
herein or in the exhibits, certificates and other documents delivered in
accordance herewith. This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings and agreements
between the parties relating to the subject matter of this Agreement and all
prior drafts of this Agreement, all of which are merged into this Agreement. No
prior drafts of this Agreement and no words or phrases from any such prior
drafts shall be admissible into evidence in any action or suit involving this
Agreement.

 

Section 9.8 Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible so as to be valid and enforceable.

 

Section 9.9 Titles and Headings. The Article and Section headings contained in
this Agreement are solely for convenience of reference and shall not affect the
meaning or interpretation of this Agreement or of any term or provision hereof.

 



 29

 



 

Section 9.10 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement.

 

Section 9.11 Convenience of Forum; Consent to Jurisdiction. The parties to this
Agreement, acting for themselves and for their respective successors and
assigns, without regard to domicile, citizenship or residence, hereby expressly
and irrevocably elect as the sole judicial forum for the adjudication of any
matters arising under or in connection with this Agreement, and consent and
subject themselves to the jurisdiction of, the courts of the State of Florida
located in the Florida, and/or the United States District Court located in that
jurisdiction, in respect of any matter arising under this Agreement. Service of
process, notices and demands of such courts may be made upon any party to this
Agreement by personal service at any place where it may be found or giving
notice to such party as provided in Section 9.6.

 

Section 9.12 Enforcement of the Agreement. The parties hereto agree that
irreparable damage would occur if any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereto, this being in addition to any
other remedy to which they are entitled at law or in equity.

 

Section 9.13 Governing Law. This Agreement shall be governed by and interpreted
and enforced in accordance with the laws of the State of Florida without giving
effect to the choice of law provisions thereof.

 

Section 9.14 Amendments and Waivers. Except or otherwise provided herein, no
amendment of any provision of this Agreement shall be valid unless the same
shall be in writing and signed by all of the parties hereto. No waiver by any
party of any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.

 

Section 9.15 No Third-Party Beneficiaries. This Agreement is not intended to
confer any rights or remedies upon any Person other than the parties to this
Agreement.

 

Section 9.16 Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY ANY PARTY HERETO OR ITS SUCCESSORS AGAINST ANY OTHER
PARTY HERETO OR ITS SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR
RELATING TO THIS AGREEMENT.

 

Section 9.17 Counterparts; Effectiveness. This Agreement may be executed in any
number of counterparts, all of which shall be one and the same agreement. This
Agreement shall become effective when each party to this Agreement has received
counterparts signed by all of the other parties.

 

[REST OF PAGE DELIBERATELY LEFT BLANK]

 

[SIGNATURES ON PAGE TO FOLLOW]

  



 30

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 



POM

 

PROPERTIES OF MERIT INC.

 

   By:

/s/ Nicola Suppa

 

 

Nicola Suppa

 

 

President

 

 

POM CONTROLLING SHAREHOLDER

 By:

/s/ Nicola Suppa

Nicola Suppa



 



Shares of Common Stock Outstanding:

20,000,000

Total Number Shares of Controlling Shareholder:

20,000,000

Number of Votes per Share of Common Stock:

1

Number of Votes of Controlling Shareholder:

20,000,000

Percent of Outstanding Shares Consenting:

100.00%



 

 31

 

 



DEAC

 

ELITE DATA SERVICES INC.

 

   By:

/s/ Charles Rimlinger

 

 

Charles Rimlinger

 

 

Chief Executive Officer

 

 DEAC CONTROLLING SHAREHOLDER(S) By:

/s/ Dr. James G. Ricketts

Dr. James G. Ricketts



 



Shares of Series B Preferred Stock Outstanding: 2,000,000

Total Number Shares of Controlling Shareholder:

1,000,000

Number of Votes per Share per Series:

1

Number of Votes per Share to Common Stock:

1,000,000,000

Percent of Outstanding Series B Shares Consenting:

50.00%



 



By:

/s/ Stephen Antol

Stephen Antol



 



Shares of Series B Preferred Stock Outstanding:2,000,000

Total Number Shares of Controlling Shareholder:

1,000,000 Number of Votes per Share per Series:1Number of Votes per Share to
Common Stock: 1,000,000,000Percent of Outstanding Series B Shares Consenting:
50.00%



 

 32

 

 

Exhibit A

 

ESCROW AGREEMENT

 

THIS ESCROW AGREEMENT, dated as of May 20, 2016 (this "Escrow Agreement") by and
among PROPERTIES OF MERIT INC., a Nevada corporation ("POM"), and the
undersigned (the "POM Controlling Shareholder"), and ELITE DATA SERVICES INC., a
Florida corporation, and the undersigned (together, the "DEAC Controlling
Shareholders"), and A.M. Santos Law, CHTD, as the escrow agent (the "Escrow
Agent") (each a "Party" and, collectively referred to as the "Parties").

 

W I T N E S S E T H:

 

WHEREAS, the DEAC and POM entered into that certain Definitive Agreement (the
"Definitive Agreement"), dated May 20, 2016, of which this Escrow Agreement is
made a part of, pursuant to which DEAC agreed to acquire one hundred percent
(100%) of the ownership interest in POM, in the form of three (3) separate
closings beginning on or about May 20, 2016, subject to the terms and conditions
set forth in the Definitive Agreement;

 

WHEREAS, pursuant to Article I and Schedule 1.1, 1.2, and 1.3 of the Definitive
Agreement, the parties agreed to a certain number of issued POM Shares and New
DEAC Shares, as defined in the Definitive Agreement (referenced herein to as the
"Escrowed Shares"), to be transferred to and held by the Escrow Agent, as set
forth in the Definitive Agreement; and

 

WHEREAS, the parties desire to establish an escrow account with the Escrow Agent
to hold the Escrowed Shares and administer said Escrowed Shares received by the
Escrow Agent from the First Closing and the Second Closing (as defined in the
Definitive Agreement), in accordance with the terms and conditions set forth in
this Escrow Agreement, and Escrow Agent is willing to accept said Escrowed
Shares in accordance with the terms hereinafter set forth.

 

NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

ARTICLE I

 

TERMS OF THE ESCROW

 

1.1 The parties hereby agree to establish an escrow (the "Escrow") with the
Escrow Agent whereby the Escrow Agent shall hold the Escrowed Shares, pursuant
to the terms and conditions of the executed Definitive Agreement, attached
hereto as Exhibit A.

  

1.2 The Escrow Agent shall hold and distribute the Escrow Shares, as delivered
to the Escrow Agent from the First Closing and Second Closing, as follows:

 

1.2.1

Upon the completion of the Third Closing, all of the held Escrowed Shares,
specifically, the POM Shares shall be transferred to DEAC, and New DEAC Shares
shall be transferred to the POM Controlling Shareholders (as defined in the
Definitive Agreement);

1.2.2

In the event, the Second Closing, or subsequently the Third Closing, does not
occur as set forth in the Definitive Agreement, then all held Escrowed Shares,
specifically, the POM Shares shall be transferred by to the POM Controlling
Shareholders, and the New DEAC Shares shall be transferred to DEAC, pursuant to
Article VIII of the Definitive Agreement.

 



 33

 



 

1.3 The Escrow Agent shall have the right to be compensated a fee in the amount
of $1,000.00 for the services to be provided herein, to be paid by DEAC prior to
the Third Closing or in the event of a default and termination of the Escrow.

 

1.4 Upon receipt of written instructions in a form and substance satisfactory to
the Escrow Agent, received from each of the parties, as required, pursuant to
the terms of the Definitive Agreement.

 

ARTICLE II

 

MISCELLANEOUS

 

2.1 No waiver or any breach of any covenant or provision herein contained shall
be deemed a waiver of any preceding or succeeding breach thereof, or of any
other covenant or provision herein contained. No extension of time for
performance of any obligation or act shall be deemed an extension of the time
for performance of any other obligation or act.

 

2.2 Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of (a) the date of transmission, if such notice or
communication is delivered via facsimile prior to 5:30 p.m. (Eastern Time) on a
Business Day, (b) the next Business Day after the date of transmission, if such
notice or communication is delivered via facsimile on a day that is not a
Business Day or later than 5:30 p.m. (Eastern Time) on any Business Day, (c) the
2nd Business Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. As used herein, "Business Day" shall
mean any day other than Saturday, Sunday or other day on which commercial banks
in the City of New York are authorized or required by law to remain closed.

 

2.3 This Escrow Agreement shall be binding upon and shall inure to the benefit
of the permitted successors and permitted assigns of the parties hereto.

 

2.4 This Escrow Agreement (along with the related Assignment and Assumption
Agreement) is the final expression of, and contains the entire agreement
between, the parties with respect to the subject matter hereof and supersedes
all prior understandings with respect thereto. This Escrow Agreement may not be
modified, changed, supplemented or terminated, nor may any obligations hereunder
be waived, except by written instrument signed by the parties to be charged or
by its agent duly authorized in writing or as otherwise expressly permitted
herein.

  

2.5 Whenever required by the context of this Escrow Agreement, the singular
shall include the plural and masculine shall include the feminine. This Escrow
Agreement shall not be construed as if it had been prepared by one of the
parties, but rather as if all parties had prepared the same.

 

2.6 The parties hereto expressly agree that this Escrow Agreement shall be
governed by, interpreted under and construed and enforced in accordance with the
laws of the State of Florida. Any action to enforce, arising out of, or relating
in any way to, any provisions of this Escrow Agreement shall only be brought in
a state or Federal court sitting in Clark County, Nevada.

 



 34

 



  

2.7 The Escrow Agent's duties hereunder may be altered, amended, modified or
revoked only by a writing signed by the parties hereto.

 

2.8 The Escrow Agent shall be obligated only for the performance of such duties
as are specifically set forth herein and may rely and shall be protected in
relying or refraining from acting on any instrument reasonably believed by the
Escrow Agent to be genuine and to have been signed or presented by the proper
party or parties. The Escrow Agent shall not be personally liable for any act
the Escrow Agent may do or omit to do hereunder as the Escrow Agent while acting
in good faith and in the absence of gross negligence, fraud and willful
misconduct.

 

2.9 The Escrow Agent is hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law and is hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court. In case the Escrow Agent obeys or complies with any such order, judgment
or decree, the Escrow Agent shall not be liable to any of the parties hereto or
to any other person, firm or corporation by reason of such decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.

 

2.10 The Escrow Agent shall not be liable in any respect on account of the
identity, authorization or rights of the parties executing or delivering or
purporting to execute or deliver any documents or papers deposited or called for
hereunder in the absence of gross negligence, fraud and willful misconduct.

 

2.11 The Escrow Agent shall be entitled to employ such legal counsel and other
experts as the Escrow Agent may deem necessary properly to advise the Escrow
Agent in connection with the Escrow Agent's duties hereunder, may rely upon the
advice of such counsel, and may pay such counsel reasonable compensation;
provided that the costs of such compensation shall be borne by the Escrow Agent.

 

2.12 The Escrow Agent's responsibilities as escrow agent hereunder shall
terminate if the Escrow Agent shall resign by giving written notice to the
Company and Purchaser. In the event of any such resignation, the Company and
Purchaser shall appoint a successor escrow agent and the Escrow Agent shall
deliver to such successor escrow agent any Escrow Items held by the Escrow
Agent.

  

2.13 If the Escrow Agent reasonably requires other or further instruments in
connection with this Escrow Agreement or obligations in respect hereto, the
necessary parties hereto shall join in furnishing such instruments.

 

2.14 It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the documents (if any)
or the Escrow Items held by the Escrow Agent hereunder, the Escrow Agent is
authorized and directed in the Escrow Agent's sole discretion (i) to retain in
the Escrow Agent's possession without liability to anyone all or any part of
said documents or the Escrow Items until such disputes shall have been settled
either by mutual written agreement of the parties concerned by a final order,
decree or judgment or a court of competent jurisdiction after the time for
appeal has expired and no appeal has been perfected, but the Escrow Agent shall
be under no duty whatsoever to institute or defend any such proceedings or (ii)
to deliver the Escrow Items and any other property and documents held by the
Escrow Agent hereunder to a state or Federal court having competent subject
matter jurisdiction and located in the Clark County, Nevada, in accordance with
the applicable procedure therefore.

 

2.15 The parties agree jointly and severally to indemnify and hold harmless the
Escrow Agent and its partners, employees, agents and representatives from any
and all claims, liabilities, costs or expenses in any way arising from or
relating to the duties or performance of the Escrow Agent hereunder or the
transactions contemplated hereby other than any such claim, liability, cost or
expense to the extent the same shall have been determined by final, unappealable
judgment of a court of competent jurisdiction to have resulted from the gross
negligence, fraud or willful misconduct of the Escrow Agent.

 



 35

 



  

IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
date first written above. 

 



POM

 

 

PROPERTIES OF MERIT INC.

   By:

/s/ Nicola Suppa

 

 

Nicola Suppa

 

 

President

 

 

 

 

POM CONTROLLING SHAREHOLDER 

 By:

/s/ Nicola Suppa

Nicola Suppa



 



DEAC

 

ELITE DATA SERVICES INC.

 By:

/s/ Charles Rimlinger

Charles Rimlinger

Chief Executive Officer

 

DEAC CONTROLLING SHAREHOLDER(S)

 By:

/s/ Dr. James G. Ricketts

Dr. James G. Ricketts

 By:

/s/ Stephen Antol

Stephen Antol



 



 36

 



 



ESCROW AGENT

 

 

A.M. SANTOS LAW, CHTD.

 By:

/s/ Anthony M. Santos

 

 

Anthony M. Santos

 

 

Principal

 



 

Address:

 

A.M. Santos Law, CHTD.

3275 S. Jones Blvd., Ste. 104

Las Vegas, NV 89146

Attn: Anthony M. Santos

Phone: (702) 749-4594

E-Mail: tony@amsantoslaw.com

 



 37

 



 

Schedules

 

Schedules 1.1 through 1.2

 

Schedule 1.1 Acquisition of POM.

 

Pursuant to Section 1.1 of the Agreement, DEAC shall acquire, from POM, a
certain percentage of the ownership interest in POM, in a series of closings in
the form of one or more share exchanges, upon which POM shall become a wholly
owned subsidiary of DEAC, after the final closing has occurred, under the
following terms and conditions:

 

(a)    First Closing. At the first closing (the "First Closing", also referred
to as the Initial Closing in this Agreement) on the Closing Date set forth in
this Agreement, DEAC shall acquire a total of twenty percent (20%) of the
ownership interest of POM, pursuant to the share exchange set forth in Schedule
1.2 below, and subject to certain transaction conditions set forth in Schedule
1.4(a) below.

 

(b)   Second Closing. At the second closing on or July 1, 2016 (the "Second
Closing"), DEAC shall acquire an additional twenty percent (20%) of the
ownership interest of POM, pursuant to the share exchange schedule set forth in
Schedule 1.2 below, and subject to certain transaction conditions set forth in
Schedule 1.3(b) below.

 

(c)    Third Closing. At the third closing on or October 1, 2016 (the "Third
Closing" or "Final" Closing"), DEAC shall acquire a total of sixty percent (60%)
of the ownership interest of POM, pursuant to the share exchange set forth in
Schedule 1.2 below, and subject to certain transaction conditions set forth in
Schedule 1.3(c) below.

 

Each Closing shall include a separate Closing Certificate (the "Closing
Certificate") from both DEAC and POM evidencing compliance with the conditions
of Closing pursuant to Article V and VI and the requirements for a closing as
set forth in this Schedule 1.1;

 

Schedule 1.2 Agreement to Exchange POM Shares for New DEAC Shares.

 

Pursuant to the closings set forth in Schedule 1.1 hereinabove, (i) POM shall
assign, transfer, and convey to DEAC the POM Shares and deliver such to the
Escrow Agent, and in consideration and exchange therefor DEAC shall (ii) issue
the New DEAC Shares to POM and deliver such to the Escrow Agent, pursuant to the
terms of the Escrow Agreement, attached hereto as Exhibit A, in such amounts as
described and set forth below:

 



Closing Date

 

Type of Shares

 

POM Shares (1)

 

 

New DEAC Shares (2)

 

 

 

 

 

 

 

 

 

 

First Closing

 

Common Shares

 

 

4,000,000

 

 

 

0

 

 

 

Preferred Shares

 

 

0

 

 

 

100,000

 

 

 

 

 

 

 

 

 

 

 

 

Second Closing

 

Common Shares

 

 

4,000,000

 

 

 

0

 

 

 

Preferred Shares

 

 

0

 

 

 

100,000

 

 

 

 

 

 

 

 

 

 

 

 

Third Closing

 

Common Shares

 

 

12,000,000

 

 

 

0

 

 

 

Preferred Shares

 

 

0

 

 

 

19,800,000

 

 

 

 

 

 

 

 

 

 

 

 

Totals

 

Common Shares

 

 

20,000,000

 

 

 

0

 

 

 

Preferred Shares

 

 

0

 

 

 

20,000,000

 



________ 

1

Reflects the number of POM Shares held by POM Controlling Shareholders to be
transferred to DEAC on each represented closing date.

 2

Reflects the number of New DEAC Shares in the form of Series B Preferred Stock
to be issued to POM on each represented closing date.

 



 38

 



 

Notwithstanding anything to the contrary herein, the total number of New DEAC
Shares to be issued by DEAC to the POM Controlling Shareholders in exchanged for
the transfer of the POM Shares once all the closings have occurred, shall equate
to no less than sixty-five percent (65%) of the ownership interest of Series B
Convertible Preferred Stock only, and not related to any issuances of common
stock, as if all such New DEAC Shares were issued on the original Closing Date,
unless otherwise modified, subject to mutual written consent by each of the
parties hereto, in the form of an amendment to this Agreement.

 

Schedule 1.3

 

Pursuant to the Recitals of this Agreement, the following represents the
beneficial ownership positions of both the POM Controlling Shareholders and DEAC
Controlling Shareholders prior to the Closing:

 

(a) POM Controlling Shareholders.

 

On the First Closing Date, the capitalization of POM shall consist of the
following:

 



Title of Class

 

Name and Address of Beneficial Owner

 

Amount and Nature of beneficial owner

 

 

Percentage of
Class (1)

 

Common Stock

 

Nicola Suppa

1314 E. Las Olas Blvd., Ste. 909

Ft. Lauderdale, FL 33301

 

 

20,000,000

 

 

 

100.00%

Common Stock

 

All Affiliates and Non-Affiliates

 

 

20,000,000

 

 

 

100.00%



_________ 



1.

Beneficial ownership is calculated based on 20,000,000 shares of common stock
issued and outstanding as of May 20, 2016. Beneficial ownership is determined in
accordance with Rule 13d-3 under the Exchange Act. The persons and entities
named in the table have sole voting and sole investment power with respect to
the shares set forth opposite that person's name, subject to community property
laws, where applicable.



 



 39

 



 



Title of Class

 

Name and Address of Beneficial Owner (2)

 

 

Amount and Nature of beneficial
owner

 

 

Percentage of
Class (1)

 

Preferred Stock

 

 

N/A

 

 

 

N/A

 

 

 

0%



__________ 



1.

Beneficial ownership is calculated based on 0 shares of preferred stock issued
and outstanding as of May 20, 2016. The persons and entities named in the table
have sole voting and sole investment power with respect to the shares set forth
opposite that person's name, subject to community property laws, where
applicable.



 

(b) DEAC Controlling Shareholders.

 

On the First Closing Date, the capitalization of DEAC shall consist of the
following:

 



Title of Class

 

Name and Address of Beneficial
Owner (2)

 

 

Amount and Nature of beneficial owner

 

 

Percentage of
Class (1)

 

Common Stock

 

N/A

 

 

 

0

 

 

 

00.00%

 

Common Stock

 

All Affiliates and Non-Affiliates

 

 

 

0

 

 

 

00.00%



__________ 



1.

Beneficial ownership is calculated based on approximately 130,103,298 shares of
common stock issued and outstanding as of May 20, 2016. Beneficial ownership is
determined in accordance with Rule 13d-3 under the Exchange Act. The persons and
entities named in the table have sole voting and sole investment power with
respect to the shares set forth opposite that person's name, subject to
community property laws, where applicable.



 



Title of Class

 

Name and Address of Beneficial
Owner (2)

 

Amount and Nature of beneficial
owner

 

 

Percentage of
Class (1)

 

Preferred Stock

Series B

 

Dr. James G. Ricketts

 

 

1,000,000

 

 

 

50.00%

Preferred Stock

Series B

 

Stephen Antol

 

 

1,000,000

 

 

 

50.00%

Preferred Stock

Series B

 

All Affiliates and Non-Affiliates

 

 

2,000,000

 

 

 

100.00%



_________ 



1.

Beneficial ownership is calculated based on 2,000,000 shares of preferred stock
issued and outstanding as of May 20, 2016. Beneficial ownership is determined in
accordance with Rule 13d-3 under the Exchange Act. The persons and entities
named in the table have sole voting and sole investment power with respect to
the shares set forth opposite that person's name, subject to community property
laws, where applicable.



 



 40

 



 

Schedule 1.3 Certain Transaction Conditions.

 

(a) Interim Financing. Within two (2) business days after the Initial Closing,
POM shall advance a total of Twenty-Five Thousand Dollars ($25,000) to DEAC for
the purposes of funding the completion of DEAC's audit and Form 10K filing with
the SEC for the period ending December 31, 2015 (the "Interim Financing"),
secured by an executed Convertible Redeemable Note ("POM Note"), in the form
attached hereto as Exhibit B.

 

(b)   Books and Records. On or before the Second Closing as set forth in
Schedule 1.1 above, POM shall complete all necessary corporate actions to effect
any and all outstanding matters related to POM Permits and POM Rights set forth
in the Agreement, including, but not limited to, additional representations and
warranties related to the underlying the operations of POM, audit financials on
POM and any subsidiary acquired or formed by POM after the First Closing (the
"Books and Records"), in form acceptable to DEAC, subject to the default
provision Section 8.2, if such cannot be provided by POM.

 

(c)    Subsequent Financing. With thirty (30) days after the Initial Closing as
set forth in Schedule 1.1 above, DEAC shall have arranged for initial funding to
finance the POM operations related to the POM Rights set forth in this
Agreement, in an amount of not less than $250,000, and thereafter additional
funding in an amount of not less than $2.5M and up to $7.5M on or before the
Second Closing, and additional funding in an amount of not less than $7.5M and
up to $15M on or before the Third and Final Closing (the "Subsequent
Financings"), on terms mutually agreed to by DEAC and the POM Controlling
Shareholders.

 

Notwithstanding the forgoing, the Subsequent Financings may be completed in the
form of either debt and/or equity or joint venture financing from either (a)
DEAC to POM as inter-company financing to an operating subsidiary, or (b) from
one or more third-parties directly into POM.

 

[INTENTIONALLY LEFT BLANK]

 



 41

 



 

Schedules 2.1 through 2.18

 

"DEAC Disclosure Schedules"

 

Section 2.3 Capitalization.

 

As of the date of First Closing, DEAC had approximately 113,798,512 shares of
Common Stock issued and outstanding (the "Common Stock") and 2,000,000 shares of
Series B Preferred Stock issued and outstanding, (the "Preferred Stock").

 

Section 2.4 Subsidiaries and Equity Investments.

 

As of the date of First Closing, DEAC held 100% of the ownership interest in the
following subsidiary entities:

 

1.

Elite Data Marketing LLC, a Delaware limited liability company; and

2.

Elite Gaming Ventures LLC, a Delaware limited liability, and its wholly owed
subsidiary Elite Holdings S.A., a Honduras corporation.

 

Note: The only subsidiary formed and in effect as of the date of this Agreement
is Elite Holdings S.A., a Honduras corporation, however, pursuant to the
corporate resolutions approved by the Board of Directors of DEAC as of April 25,
2016, Elite Data Marketing LLC and Elite Gaming Ventures LLC, will be formed as
soon as possible to complete the approved corporate restructuring of DEAC prior
to the execution of this Agreement.

 

Section 2.7 Material Agreements.

 

See current report Form 10K 2014 for period ending December 31, 2014, Form 10Q-1
for period ending March 31,2015, Form 10Q-2 for period ending June 30, 2015,
Form 10Q-3 for period ending September 30, 2015, and Form 8K dated on or about
May 20, 2016, and other SEC filings as of date of execution of this Agreement.

 

Section 2.10 Financial Statements; SEC Filings.

 

See current report Form 10K 2014 for period ending December 31, 2014, Form 10Q-1
for period ending March 31,2015, Form 10Q-2 for period ending June 30, 2015,
Form 10Q-3 for period ending September 30, 2015, and Form 8K dated on or about
May 20, 2016, and other SEC filings as of date of execution of this Agreement

 

Section 2.13 Tax Returns, Payments and Elections.

 

The Company has not filed the applicable tax returns for 2013, 2014 and 2015.
However, based on the audited year-end financials, no tax payments are expected
due on the date of execution of this Agreement.

 



 42

 



 

Schedule 3.1 through 3.25

 

POM Disclosure Schedules

 

Section 3.2 Capitalization of POM.

 

As of the date of Closing, the Company had 20,000,000 shares of Common Stock
issued and outstanding (the "Common Stock") and zero shares of Preferred Stock
issued and outstanding, (the "Preferred Stock").

 

Section 3.3 Subsidiaries and Equity Investments.

 

As of the date of First Closing, POM held 100% of the ownership interest in the
following subsidiary entities:

 

1. 1015046 B.C. LTD., a British Columbia corporation.

 

Section 3.12 Title to and Condition of Properties.

 

Through its subsidiary as outlined in Section 3.3 herein, POM owns an ownership
interest in all the precious and base metal production derived from the placer
mining operation located in the Lillooet Rive Valley, about 80 kilometers
northeast of Vancouver, Canada, under current development operated by its
Subsidiary described in Section 3.3. hereinabove.

 

All mining properties defined as Pemberton Area, Lillooet River, New Westminster
Mining Division, as more fully described in the geological report (the "River
Project Report"), dated March 27, 2015, attached hereto as Exhibit C, are
current and in good standing with the local government authorities in which they
are located.

 

Section 3.13 Absence of Undisclosed Liabilities.

 

None at this time, except for subsequent liabilities requiring disclosure prior
to the Second Closing, and Third Closing, pursuant to Schedule 1.3 hereinabove.

 

Section 3.15 Material POM Contracts.

 

POM has provided to DEAC and the DEAC Controlling Shareholder prior to the date
of this Agreement, true, correct and complete copies of each written Material
POM Contract, including each amendment, supplement and modification thereto,
which shall be more fully described in the Second Closing.

 



Section 3.17 

Litigation; Orders.

N/A

 

 

 

Section 3.19 

Interested Party Transactions.

N/A

 

 

 

Section 3.21 

Intellectual Property.

N/A

 

 

 

Section 3.23 

Environmental and Safety Matters.        

N/A



 



 43

 



 

Exhibit B

 

CONVERTIBLE REDEEMABLE NOTE
(POM Advance)

 

THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN AND WILL NOT BE REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN EXEMPTION
FROM REGISTRATION PROVIDED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER (THE "1933 ACT").

 

US $25,000.00

 

ELITE DATA SERVICES, INC.

CONVERTIBLE REDEEMABLE NOTE

 

FOR VALUE RECEIVED, ELITE DATA SERVICES, INC. (the "Company") promises to pay to
the order of PROPERTIES OF MERIT INC. and its authorized successors and
permitted assigns ("Holder"), the aggregate principal face amount of TWENTY-FIVE
THOUSAND DOLLARS (U.S. $25,000.00), at ten percent (10%) interest per annum
commencing on the date of execution (the "Effective Date"), due and payable to
Holder by Company, plus accrued interest on the six month anniversary date
following the execution of this Note (each a "Maturity Date"), pursuant to the
terms of the Definitive Agreement dated even date herewith between Company and
Holder, of which this Note is made apart. The Company will pay interest payment
and the outstanding principal due upon this Note on the Maturity Date. The
forwarding of such check or wire transfer shall constitute a payment of
outstanding principal hereunder and shall satisfy and discharge the liability
for principal on this Note to the extent of the sum represented by such check or
wire transfer. Interest shall be payable in Common Stock (as defined below)
pursuant to paragraph 3(f) herein.

 

This Note is subject to the following additional provisions:

 

1. The Company shall be entitled to withhold from all payments any amounts
required to be withheld under applicable laws.

 

2. This Note may be transferred or exchanged only in compliance with the
Securities Act of 1933, as amended ("Act"), and applicable state securities
laws. Holder shall provide the Company with 3-day written notice of the Note's
transfer and shall presume that any attempted transfer to a party is deemed
qualified by the Holder. Any attempted transfer to a non-qualifying party shall
be treated by the Company as void. Prior to due presentment for transfer of this
Note, the Company and any agent of the Company may treat the person in whose
name this Note is duly registered on the Company's records as the owner hereof
for all other purposes, whether or not this Note be overdue, and neither the
Company nor any such agent shall be affected or bound by notice to the contrary.
Any Holder of this Note electing to exercise the right of conversion set forth
in Section 3(a) hereof, in addition to the requirements set forth in Section
3(b) and 3(c), and any prospective transferee of this Note, also is required to
give the Company written confirmation that this Note is being converted ("Notice
of Conversion") in the form annexed hereto as Exhibit A. The date of receipt
(including receipt by telecopy) of such Notice of Conversion shall be the
Conversion Date.

 



 44

 



 

3. Note Conversions; Interest Payments; Prepayments, Transfers, Etc.

 

(a) The Holder of this Note is entitled, at its option, beginning on the 181th
day after Effective Date, at any time, to convert all or any amount of the
principal face amount of this Note then outstanding into shares of the Company's
common stock (the "Common Stock") at a price ("Conversion Price") for each share
of Common Stock equal to a discount of fifty-eight percent (58%) of the lowest
trading price of the Common Stock as reported on the OTCQB marketplace which the
Company's shares are traded or any market upon which the Common Stock may be
traded in the future ("Exchange"), for the ten (10)priortrading days including
the day upon which a Notice of Conversion is received by the Company and its
transfer agent (provided such Notice of Conversion is delivered by electronic
method of communication to the Company or its transfer agent after 4 P.M.
Eastern Standard or Daylight Savings Time if the Holder wishes to include the
same day closing price) beginning on the 181th day after Effective Date.

 

(b) If the shares have not been delivered within three (3) business days, the
Notice of Conversion may be rescinded. Such conversion shall be effectuated by
the transfer agent of the Company delivering the shares of Common Stock to the
Holder within three (3) business days of receipt by the Company of the Notice of
Conversion. Accrued but unpaid interest shall be subject to conversion. No
fractional shares or scrip representing fractions of shares will be issued on
conversion, but the number of shares issuable shall be rounded to the nearest
whole share. To the extent the Conversion Price of the Company's Common Stock
closes below the par value per share, the Company will take all steps necessary
to solicit the consent of the stockholders to reduce the par value to the lowest
value possible under law. The Company agrees to honor all conversions submitted
pending this decrease.

 

(c) At any time or times on or after the Maturity Date, the Holder shall be
entitled to convert all of the outstanding and unpaid principal amount of this
Note into fully paid and non-assessable shares of Common Stock in accordance
with the stated Conversion Price. The Holder shall not be entitled to convert on
a Conversion Date that amount of the Note in connection with that number of
shares of Common Stock which would be in excess of the sum of (i) the number of
shares of Common Stock beneficially owned by the Holder and its affiliates on a
Conversion Date, (ii) any Common Stock issuable in connection with the
unconverted portion of the Note, and (iii) the number of shares of Common Stock
issuable upon the conversion of the Note with respect to which the determination
of this provision is being made on a Conversion Date, which would result in
beneficial ownership by the Holder and its affiliates of more than 4.99% of the
outstanding shares of Common Stock of the Company on such Conversion Date. For
the purposes of the provision to the immediately preceding sentence, beneficial
ownership shall be determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended, and Regulation 13d-3 thereunder. Subject to
the following, the Holder shall not be limited to aggregate conversions of 4.99%
("Conversion Limitation 1"). The Holder shall have the authority to determine
whether the restriction contained in this Section 3(c) will limit any conversion
hereunder. The Holder may waive the conversion limitation described in this
Section 3(c), in whole or in part, upon and effective after 61-days prior
written notice to the Company to increase such percentage to up to 9.99%
("Conversion Limitation 2").

 

(d) The Company shall not issue any fraction of a share of Common Stock upon any
conversion; if such issuance would result in the issuance of a fraction of a
share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share except in the event that rounding up
would violate the conversion limitation set forth in section 3(c) above.

 



 45

 



 

(e) If the Company, at any time after the Issuance Date, shall issue any
securities convertible into or exchangeable for, directly or indirectly, Common
Stock ("Convertible Securities"), other than the Note, or any rights or warrants
or options to purchase any such Common Stock or Convertible Securities, shall be
issued or sold (collectively, the "Common Stock Equivalents") and the aggregate
of the price per share for which Additional Shares of Common Stock may be
issuable thereafter pursuant to such Common Stock Equivalent, plus the
consideration received by the Company for issuance of such Common Stock
Equivalent divided by the number of shares of Common Stock issuable pursuant to
such Common Stock Equivalent (the "Aggregate Per Common Share Price") shall be
less than the applicable Conversion Price then in effect, or if, after any such
issuance of Common Stock Equivalents, the price per share for which Additional
Shares of Common Stock may be issuable thereafter is amended or adjusted, and
such price as so amended shall make the Aggregate Per Share Common Price be less
than the applicable Conversion Price in effect at the time of such amendment or
adjustment, then the applicable Conversion Price upon each such issuance or
amendment shall be reduced to the lower of: (i) the Conversion Price; or (ii) a
twenty-five percent (25%) discount to the lowest Aggregate Per Common Share
Price (whether or not such Common Stock Equivalents are actually then
exercisable, convertible or exchangeable in whole or in part) as of the earlier
of (A) the date on which the Company shall enter into a firm contract for the
issuance of such Common Stock Equivalent, or (B) the date of actual issuance of
such Common Stock Equivalent. No adjustment of the applicable Conversion Price
shall be made under this Section 6 upon the issuance of any Convertible Security
which is outstanding on the day immediately preceding the Issuance Date. No
adjustment shall be made to the Conversion Price upon the issuance of Common
Stock pursuant to the exercise, conversion or exchange of any Convertible
Security or Common Stock Equivalent where an adjustment to the Conversion Price
was made as a result of the issuance or purchase of any Convertible Security or
Common Stock Equivalent.

 

(f) Interest on any unpaid principal balance of this Note shall be paid at the
rate of ten percent (10%) per annum with the first payment being made on the
sixth-month anniversary of this Note. Interest shall be paid by the Company in
Common Stock ("Interest Shares"). Holder may, at any time after six months, send
in a Notice of Conversion to the Company for Interest Shares based on the
formula provided in Section 3(a) above. The dollar amount converted into
Interest Shares shall be all or a portion of the accrued interest calculated on
the unpaid principal balance of this Note to the date of such notice.

 

(g) The Notes may be prepaid, in whole or in part, with the following penalties:
(i) if the note is prepaid within 90 days of the issuance date, then at 120% of
the face amount plus any accrued interest; (ii) if the note is prepaid within 91
days after the issuance date but less than 150 days after the issuance date,
then at 130% of the face amount plus any accrued interest; (iii) if the note is
prepaid within 150 days after the issuance date but less than 180 days after the
issuance date, then at 140% of the face amount plus any accrued interest. This
Note may not be prepaid after the 180th day without written permission from
Holder. Such redemption must be closed and funded within three (3) days of
giving notice of redemption of the right to redeem shall be null and void.

 

(h) Upon (i) a transfer of all or substantially all of the assets of the Company
to any person in a single transaction or series of related transactions, (ii) a
reclassification, capital reorganization or other change or exchange of
outstanding shares of the Common Stock, other than a forward or reverse stock
split or stock dividend, or (iii) any consolidation or merger of the Company
with or into another person or entity in which the Company is not the surviving
entity (other than a merger which is effected solely to change the jurisdiction
of incorporation of the Company and results in a reclassification, conversion or
exchange of outstanding shares of Common Stock solely into shares of Common
Stock) (each of items (i), (ii) and (iii) being referred to as a "Sale Event"),
then, in each case, the Company shall, upon request of the Holder, redeem this
Note in cash for 150% of the principal amount, plus accrued but unpaid interest
through the date of redemption, or at the election of the Holder, such Holder
may convert the unpaid principal amount of this Note (together with the amount
of accrued but unpaid interest) into shares of Common Stock immediately prior to
such Sale Event at the Conversion Price.

 



 46

 



 

(i) In case of any Sale Event (not to include a sale of all or substantially all
of the Company's assets) in connection with which this Note is not redeemed or
converted, the Company shall cause effective provision to be made so that the
Holder of this Note shall have the right thereafter, by converting this Note, to
purchase or convert this Note into the kind and number of shares of stock or
other securities or property (including cash) receivable upon such
reclassification, capital reorganization or other change, consolidation or
merger by a holder of the number of shares of Common Stock that could have been
purchased upon exercise of the Note and at the same Conversion Price, as defined
in this Note, immediately prior to such Sale Event. The foregoing provisions
shall similarly apply to successive Sale Events. If the consideration received
by the holders of Common Stock is other than cash, the value shall be as
determined by the Board of Directors of the Company or successor person or
entity acting in good faith.

 

4. The Holder agrees that so long as this Note from the Holder and the Company
remains outstanding, the Holder will not enter into or effect "short sales" of
the Common Stock or hedging transaction which establishes a net short position
with respect to the Common Stock of the Company. The Company acknowledges and
agrees that upon delivery of a conversion notice by the Holder, the Holder
immediately owns the shares of Common Stock described in the conversion notice
and any sale of those shares issuable under such conversion notice would not be
considered short sales. 

 

5. No provision of this Note shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay the principal of, and
interest on, this Note at the time, place, and rate, and in the form, herein
prescribed.

 

6. The Company hereby expressly waives demand and presentment for payment,
notice of non-payment, protest, notice of protest, notice of dishonor, notice of
acceleration or intent to accelerate, and diligence in taking any action to
collect amounts called for hereunder and shall be directly and primarily liable
for the payment of all sums owing and to be owing hereto.

 

7. The Company agrees to pay all costs and expenses, including reasonable
attorneys' fees and expenses, which may be incurred by the Holder in collecting
any amount due under this Note.

 

8. If one or more of the following described "Events of Default" shall occur:

 

(a) The Company shall default in the payment of principal or interest on this
Note to the Holder by the Company as of the Maturity Date; or

 

(b) Any of the representations or warranties made by the Company herein or in
any certificate or financial or other written statements heretofore or hereafter
furnished by or on behalf of the Company in connection with the execution and
delivery of this Note under which this note was issued shall be false or
misleading in any respect; or

 

(c) The Company shall fail to perform or observe, in any respect, any covenant,
term, provision, condition, agreement or obligation of the Company under this
Note or any other note issued to the Holder; or

 



 47

 



 

(d) The Company shall (1) make an assignment for the benefit of creditors or
commence proceedings for its dissolution; (2) apply for or consent to the
appointment of a trustee, liquidator or receiver for its or for a substantial
part of its property or business; (3) file a petition for bankruptcy relief,
consent to the filing of such petition or have filed against it an involuntary
petition for bankruptcy relief, all under federal or state laws as applicable;
or

 

(e) A trustee, liquidator or receiver shall be appointed for the Company or for
a substantial part of its property or business without its consent and shall not
be discharged within sixty (60) days after such appointment; or

 

(f) Any governmental agency or any court of competent jurisdiction at the
instance of any governmental agency shall assume custody or control of the whole
or any substantial portion of the properties or assets of the Company; or

 

(g) One or more money judgments, writs or warrants of attachment, or similar
process, in excess of fifty thousand dollars ($50,000) in the aggregate, shall
be entered or filed against the Company or any of its properties or other assets
and shall remain unpaid, unvacated, unbonded or unstayed for a period of thirty
(30) days or in any event later than five (5) days prior to the date of any
proposed sale thereunder with the exception of the current litigation that is
already disclosed as reported on the Company's public filings; or

 

(h) The Company shall have its Common Stock delisted from a market (including
the OTCQB marketplace) or, if the Common Stock trades on an exchange, then
trading in the Common Stock shall be suspended for more than ten (10)
consecutive days;

 

(i) The Company shall not deliver to the Holder the Common Stock pursuant to
paragraph 4 herein without restrictive legend within three (3) business days of
its receipt of a Notice of Conversion (provided that a reasonable attorney
opinion has been provided by Holder to the Company in which it deems it can
reasonably rely); or

 

(j) The Company shall not be "current" in its filings with the Securities and
Exchange Commission, and such shall not be cured within ten (10) business days;
or

 

(k) The Company shall lose the "bid" price for its stock and a market (including
the OTCBB marketplace or other exchange)

 

Then, or at any time thereafter, unless cured within five (5) business days, and
in each and every such case, unless such Event of Default shall have been waived
in writing by the Holder (which waiver shall not be deemed to be a waiver of any
subsequent default) at the option of the Holder and in the Holder's sole
discretion, the Holder may consider this Note immediately due and payable,
without presentment, demand, protest or (further) notice of any kind (other than
notice of acceleration), all of which are hereby expressly waived, anything
herein or in any note or other instruments contained to the contrary
notwithstanding, and the Holder may immediately, and without expiration of any
period of grace, enforce any and all of the Holder's rights and remedies
provided herein or any other rights or remedies afforded by law. Upon an Event
of Default, interest shall accrue at a default interest rate of 24% per annum
or, if such rate is usurious or not permitted by current law, then at the
highest rate of interest permitted by law. In the event of a breach of Section
8(i) the penalty shall be $50 per day the shares are not issued beginning on the
5th day after the conversion notice was delivered to the Company. This penalty
shall increase to $100 per day beginning on the 10th day. The penalty for a
breach of Section 8(k) shall be an increase of the outstanding principal amounts
by 20%. In case of a breach of Section 8(h), the outstanding principal due under
this Note shall increase by 50%. Further, if a breach of Section 8(m) occurs or
is continuing after the 6-month anniversary of the Note, then the Holder shall
be entitled to use the lowest closing bid price during the delinquency period
(after cure period) as a base price for the conversion. For example, if the
lowest closing bid price during the delinquency period is $0.01 per share and
the conversion discount is 50% the Holder may elect to convert future
conversions at $0.001 per share. If this Note is not paid at maturity, the
outstanding principal due under this Note shall increase by ten percent (10%).

 



 48

 



 

9. At the Holder's election, if the Company fails for any reason to deliver to
the Holder the conversion shares by the by the 3rd business day following the
delivery of a Notice of Conversion to the Company and if the Holder incurs a
Failure to Deliver Loss, then at any time the Holder may provide the Company
written notice and documentary evidence indicating the amounts payable to the
Holder in respect of the Failure to Deliver Loss and the Company must make the
Holder whole as follows: Failure to Deliver Loss = [(High trade price at any
time on or after the day of exercise) x (Number of conversion shares)]. Such
failure to deliver will be repayable in the Company's Common Stock.

 

10. In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.

 

11. Neither this Note nor any term hereof may be amended, waived, discharged or
terminated other than by a written instrument signed by the Company and the
Holder.

 

12. The Company represents that it is not a "shell" issuer and has never been a
"shell" issuer or that if it previously has been a "shell" issuer that at least
12 months have passed since the Company has reported Form 10 type information
indicating it is no longer a "shell issuer.

 

13. The Holder agrees that so long as this Note from the Holder and the Company
remains outstanding, the Holder will not enter into or effect "short sales" of
the Common Stock or hedging transaction which establishes a net short position
with respect to the Common Stock of the Company. The Company acknowledges and
agrees that upon delivery of a conversion notice by the Holder, the Holder
immediately owns the shares of Common Stock described in the conversion notice
and any sale of those shares issuable under such conversion notice would not be
considered short sales.

 

14. The Company will give the Holder direct notice of any corporate actions,
including but not limited to name changes, stock splits, recapitalizations etc.
This notice shall be given to the Holder as soon as possible under law.

 

15. Any dispute or claim arising to or in any way related to this Note or the
rights and obligations of each of the parties hereto may be settled by binding
arbitration pursuant. All arbitration shall be conducted in accordance with the
rules and regulations of the American Arbitration Association ("AAA"). AAA shall
designate an arbitrator from an approved list of arbitrators following both
parties' review and deletion of those arbitrators on the approved list having a
conflict of interest with either party. The Company agrees that a final
non-appealable judgment in any such suit or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on such judgment or in any other
lawful manner.The Company hereto knowingly and voluntarily waives any and all
rights it may have to a trial by jury with respect to any litigation based on,
or arising out of, under, or in connection with, this note.

 

16. This Note shall be governed by and construed in accordance with the laws of
Florida applicable to contracts made and wholly to be performed within the State
of Florida and shall be binding upon the successors and assigns of each party
hereto. The Holder and the Company hereby mutually waive trial by jury and
consent to exclusive jurisdiction and venue in the courts of the State of
Florida. This Agreement may be executed in counterparts, and the facsimile
transmission of an executed counterpart to this Agreement shall be effective as
an original.

 

[SIGNATURES ON PAGE TO FOLLOW]

 



 49

 



 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
officer thereunto duly authorized on the date referenced below.

 

 



 

ELITE DATA SERVICES, INC.

 

    

Date: May 20, 2016

By:

/s/ Charles Rimlinger

 

 

 

Charles Rimlinger

 

 

 

Chief Executive Officer

 

 





 50

 



 

EXHIBIT A

 

NOTICE OF CONVERSION

 

(To be executed by the Registered Holder in order to convert the Note)

 

The undersigned hereby irrevocably elects to convert $___________ of the above
Note into _________ Shares of Common Stock of Elite Data Services, Inc.
("Shares") according to the conditions set forth in such Note, as of the date
written below.

 

If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.

 

Date of Conversion: ____________________________________________

 

Applicable Conversion Price: _____________________________________

 

Signature: ________________________________________________________________

                                                         [Print Name of Holder
and Title of Signer]

 

Address: __________________________________________________________________

   

               
___________________________________________________________________

 

SSN or EIN: __________________________________________________________________

 

Shares are to be registered in the following name:

 

 

Name:

Barbara Brunton

Address:

4737 N Ocean Dr., #168

Ft Lauderdale, FL, 33308

Tel:

954-980-8391

SSN or EIN:

464739895

  

Shares are to be sent or delivered to the following account:

 

Account Name:

Barbara Brunton

Account #152911051

Address:

Alpine Securities Corporation

39 Exchange Place

Salt Lake City, UT, 84111

800-274-5588

 



 52

 

 



EXHBIT C

 

RIVER PROJECT REPORT

(dated March 27, 2015)

 

[deac_ex1077001.jpg]

 

 

 53

 

[deac_ex1077002.jpg]

 

 54

 

[deac_ex1077003.jpg]



 55

 



[deac_ex1077004.jpg]



 56

 



[deac_ex1077005.jpg]



 57

 



[deac_ex1077006.jpg]



 58

 



[deac_ex1077007.jpg]

 59

 

[deac_ex1077008.jpg]



 60

 



[deac_ex1077009.jpg]



 61

 



[deac_ex1077010.jpg]



 62

 



[deac_ex1077011.jpg]



 63

 



[deac_ex1077012.jpg]



 64

 



[deac_ex1077013.jpg]



 65

 



[deac_ex1077014.jpg]



 66

 



[deac_ex1077015.jpg]



 67

 



[deac_ex1077016.jpg]



 68

 



[deac_ex1077017.jpg]

 69

 

[deac_ex1077018.jpg]



 70

 



[deac_ex1077019.jpg]

 

71

--------------------------------------------------------------------------------